



    Published CUSIP Number:    89236KAC8
    Revolving Credit CUSIP Number:    89236KAD6
    Term Loan CUSIP Number:    89236KAE4






AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 4, 2020
among
TRACTOR SUPPLY COMPANY,
as Borrower,
THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,
as Lenders,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
REGIONS BANK,
as Syndication Agent,
Bank of America, N.A.,
Fifth Third Bank, national association
and
U.S. Bank National Association,
as Co-Documentation Agents
AND
Wells Fargo Securities, LLC,
and
Regions Capital Markets, a division of Regions Bank,
as Joint Lead Arrangers and Bookrunners






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Article I. DEFINITIONS
1
1.1    Definitions
1
1.2    Computation of Time Periods
26
1.3    Accounting Terms
26
1.4    Letter of Credit Amounts
27
1.5    Exchange Rates; Currency Equivalents
27
1.6    Alternative Currencies
27
1.7    Change of Currency
27
1.8    Rates
28
1.9    Divisions
28
Article II. CREDIT FACILITIES
28
2.1    Revolving Loans, Term Loans and Incremental Term Loans
28
2.2    Letter of Credit Subfacility
31
2.3    Swingline Loans Subfacility
39
Article III. OTHER PROVISIONS RELATING TO CREDIT FACILITIES
40
3.1    Default Rate
40
3.2    Extension and Conversion
40
3.3    Prepayments
41
3.4 Termination of Revolving Commitments, Reduction of Revolving Committed
         Amount or Increase in Commitments
42
3.5    Fees
44
3.6    Capital Adequacy and Liquidity
45
3.7    Inability to Determine Rates
45
3.8    Illegality
46
3.9    Increased Costs
47
3.10    Mitigation Obligations, Etc
48
3.11    Taxes
48
3.12    Compensation
50
3.13    Pro Rata Treatment
51
3.14    Sharing of Payments
52
3.15    Payments, Computations; Retroactive Adjustments of Applicable Rate
53
3.16    Evidence of Debt
53
3.17    Cash Collateral
54
3.18    Defaulting Lenders
55
3.19    Extension Option
56
Article IV. CONDITIONS
57
4.1    Closing Conditions
57
4.2    Conditions to all Extensions of Credit
59

i



--------------------------------------------------------------------------------



Article V. REPRESENTATIONS AND WARRANTIES
60
5.1    Financial Condition
60
5.2    No Material Change
60
5.3    Organization and Good Standing
60
5.4    Power; Authorization; Enforceable Obligations
60
5.5    No Conflicts
61
5.6    Ownership
61
5.7    Anti-Corruption Laws and Sanctions
61
5.8    Litigation
61
5.9    Taxes
61
5.10    Compliance with Law
62
5.11    ERISA
62
5.12    Subsidiaries
63
5.13    Governmental Regulations, Etc
63
5.14    Purpose of Loans and Letters of Credit
63
5.15    Reserved
63
5.16    Disclosure and Beneficial Ownership
63
5.17    No Affected Financial Institution
63
Article VI. AFFIRMATIVE COVENANTS
64
6.1    Financial Statements
64
6.2    Preservation of Existence and Franchises
66
6.3    Books and Records
66
6.4    Compliance with Law
66
6.5    Payment of Taxes
67
6.6    Insurance
67
6.7    [Reserved]
67
6.8    [Reserved]
67
6.9    Use of Proceeds
67
6.10    Audits/Inspections
67
6.11    Financial Covenants
67
6.12    [Reserved
67
6.13    Compliance with Anti-Corruption Laws and Sanctions
68
6.14    Beneficial Ownership Regulations
68
Article VII. NEGATIVE COVENANTS
68
7.1    Subsidiary Indebtedness
68
7.2    Liens
69
7.3    Nature of Business
69
7.4    Consolidation, Merger, Dissolution, etc
69
7.5    Asset Dispositions
69
7.6    Transactions with Affiliates
70
7.7    Anti-Corruption Laws and Sanctions
70

ii



--------------------------------------------------------------------------------



Article VIII. EVENTS OF DEFAULT
70
8.1    Events of Default
70
8.2    Acceleration; Remedies
72
8.3    Allocation of Payments After Acceleration
73
Article IX. AGENCY PROVISIONS
74
9.1    Appointment and Authorization of Administrative Agent
74
9.2    Rights as a Lender
74
9.3    Delegation of Duties
74
9.4    Reliance by Administrative Agent
75
9.5    Delegation of Duties
76
9.6    Resignation of Administrative Agent
76
9.7    Non-Reliance by Administrative Agent and Other Lenders
77
9.8    No Other Duties, Etc
77
9.9    Administrative Agent May File Proofs of Claim
78
Article X. MISCELLANEOUS
78
10.1    Notices; Effectiveness; Electronic Communications
78
10.2    Right of Set-Off
80
10.3    Successors and Assigns
81
10.4    No Waiver; Remedies Cumulative; Enforcement
85
10.5    Expenses; Indemnity; Damage Waiver
85
10.6    Amendments, Waivers and Consents
87
10.7    Counterparts; Integration; Effectiveness; Amendment and Restatement
88
10.8    Headings
89
10.9    Survival of Representations and Warranties
89
10.10    Governing Law; Submission to Jurisdiction; Venue
89
10.11    Severability
90
10.12    Entirety
90
10.13    Binding Effect; Termination
91
10.14    Treatment of Certain Information; Confidentiality
91
10.15    Conflict
92
10.16    US PATRIOT Act Notice
92
10.17    No Advisory or Fiduciary Responsibility
92
10.18    Replacement of Lenders
93
10.19    Interest Rate Limitation
94
10.20    Electronic Execution of Assignments and Certain Other Documents
94
10.21    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
94
10.22    Certain ERISA Matters
95
10.23    Acknowledgement Regarding Any Supported QFCs
96







iii



--------------------------------------------------------------------------------







SCHEDULES
Schedule 1.1(a)    Existing Letters of Credit
Schedule 1.1(b)    Liens
Schedule 2.1    Lenders and Commitments
Schedule 5.12    Subsidiaries
Schedule 7.1        Indebtedness
Schedule 7.6        Transactions with Affiliates
Schedule 11.1        Notices
EXHIBITS
Exhibit 2.1(d)(i)    Form of Notice of Borrowing
Exhibit 2.1(d)(iii)    Form of Notice of Account Designation
Exhibit 2.1(g)(i)    Form of Revolving Note
Exhibit 2.1(g)(ii)    Form of Term Loan Note
Exhibit 2.1(g)(iii)    Form of Incremental Term Loan Note
Exhibit 2.3(b)    Form of Swingline Loan Request
Exhibit 2.3(e)    Form of Swingline Note
Exhibit 3.2    Form of Notice of Extension/Conversion
Exhibit 3.3     Form of Notice of Prepayment
Exhibit 3.4    Form of Incremental Term Loan Agreement
Exhibit 6.1(c)    Form of Officer’s Compliance Certificate
Exhibit 10.3    Form of Assignment and Acceptance


iv




--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 4, 2020 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), is by and among TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), the Lenders (as defined herein) and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).
RECITALS
WHEREAS, the Borrower and certain of its Subsidiaries are party to a Credit
Agreement dated as of February 19, 2016 (as amended, supplemented or otherwise
modified from time to time until (but not including) the date of this Credit
Agreement, the “Existing Credit Agreement”) with the lenders party thereto and
Wells Fargo Bank, National Association, as administrative agent.
WHEREAS, the parties to this Credit Agreement desire to amend the Existing
Credit Agreement as set forth herein and to restate the Existing Credit
Agreement in its entirety to read as follows. This Credit Agreement is not a
novation of the Existing Credit Agreement.
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I.


DEFINITIONS
1.1Definitions.
As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
“2017 Note Purchase Agreement” means that certain Note Purchase and Private
Shelf Agreement, dated August 14, 2017, among the Borrower and the noteholders
party thereto, as such agreement may be amended, restated, supplemented,
extended, renewed, replaced or otherwise modified from time to time thereafter
“2020 Bond Indenture” means that certain Indenture, dated as of October 30,
2020, executed by the Borrower and the trustee named therein, as such Indenture
may be amended, restated, supplemented, extended, renewed, replaced or otherwise
modified from time to time thereafter.
“30-Day Interbank Offered Rate” means, as of any date, for any Swingline Loan,
the rate per annum as published on such date by the ICE Benchmark Administration
Limited, a United Kingdom company (or a comparable or successor quoting service
approved by the Administrative Agent) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) for a term of
thirty (30) days. As to any date on which no such rate is available, the term
“30-Day Interbank Offered Rate” shall mean such rate as determined on the next
preceding Business Day when such rate was determinable. If no such rate is so
reported, then such rate shall be as reasonably determined by the Administrative
Agent from another recognized source or interbank quotation.



--------------------------------------------------------------------------------



“Acceptance Credit” means a commercial Letter of Credit in which the Issuing
Lender engages with the beneficiary of such Letter of Credit to accept a time
draft. Acceptance Credits shall be denominated in Dollars.
“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the Issuing Lender may require in connection
with the creation of Bankers’ Acceptances.
“Adjusted Base Rate” means the Base Rate plus the Applicable Rate.
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable Rate.
“Administrative Agent” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding ten
percent (10%) or more of the Capital Stock in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Alternative Currency” means, with respect to Letters of Credit, each currency
(other than Dollars) that is approved in accordance with Section 1.6.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
to the Administrative Agent and the Borrower by written notice as the office by
which its Eurodollar Loans are made and maintained.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Revolving Committed Amount
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
Issuing Lender to issue, amend or extend Letters of Credit have been terminated
pursuant to Section 8.2 or if the Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
2



--------------------------------------------------------------------------------



Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of the Term Loan held by such
Lender at such time and (c) with respect to such Lender’s portion of an
outstanding Incremental Term Loan at any time, the percentage of the outstanding
principal amount of such Incremental Term Loan held by such Lender at such time.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.1 or in the Assignment and Assumption or other
documentation pursuant to which such Lender becomes a party hereto, as
applicable. The Applicable Percentages shall be subject to adjustment as
provided in Section 3.18.
“Applicable Rate” means (a) with respect to an Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement and (b), for purposes of calculating the applicable interest rate for
any day for any Revolving Loan, the applicable interest rate for any day for any
Term Loan, the applicable rate for any day for any Swingline Loan, the
applicable rate of the Unused Fee for any day for purposes of Section 3.5(a),
the applicable rate of the Standby Letter of Credit Fee for any day for purposes
of Section 3.5(b)(i) or the applicable rate for the Trade Letter of Credit Fee
for any day for purposes of Section 3.5(b)(ii), the applicable percentage, set
forth in the table below, corresponding to the long term senior unsecured,
non-credit enhanced debt rating (the “Debt Rating”) of the Borrower by S&P and
Moody’s in effect from time to time:

Pricing LevelDebt Rating
Interest Margin for LIBOR Rate Loans


Interest Margin for Base Rate Loans
Unused
Fee
Standby Letter of Credit
Fees
Trade Letter of Credit FeesI
> A/A2
0.875%0.000%0.090%0.875%0.250%IIA- / A31.000%0.000%0.100%1.000%0.250%IIIBBB+ /
Baa11.125%0.125%0.125%1.125%0.250%IVBBB / Baa21.250%0.250%0.150%1.250%0.250%V
< BBB- / Baa3
1.375%0.375%0.200%1.375%0.250%



The Applicable Rate shall be determined and adjusted on the date (each a
“Calculation Date”) one Business Day after the date on which the Borrower’s Debt
Rating is upgraded or downgraded in a manner which requires a change in the then
applicable Pricing Level set forth above. If at any time there is a split in the
Borrower’s Debt Ratings between S&P and Moody’s, the Applicable Rate shall be
determined by the higher of the two Debt Ratings (i.e. the lower pricing),
provided that if the two Debt Ratings are more than one level apart, the
Applicable Rate shall be based on the Debt Rating which is one level lower than
the higher rating. If the Borrower does not have a Debt Rating from either S&P
or Moody’s, then, Pricing Level V shall apply. Each Applicable Rate shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Rate shall be applicable to all existing Loans as
well as any new Loans made. The applicable Pricing Level for Applicable Rate, as
of the Closing Date, is Pricing Level III.
3



--------------------------------------------------------------------------------



“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Approving Lenders” shall have the meaning assigned to such term in Section
3.19.
“Arrangers” means Wells Fargo Securities, LLC and Regions Capital Markets, a
division of Regions Bank, in their capacities as joint lead arrangers and
bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.3(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 10.3 or any other form approved by the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankers’ Acceptance” means a time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the Issuing Lender upon presentation of
documents by the beneficiary of an Acceptance Credit pursuant to Section 2.2, in
the standard form for bankers’ acceptances of the Issuing Lender. Bankers’
Acceptances shall be denominated in Dollars.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of
sixty (60) consecutive days; or (iii) such Person shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any
4



--------------------------------------------------------------------------------



substantial part of its Property or make any general assignment for the benefit
of creditors; or (iv) such Person shall admit in writing its inability to pay
its debts generally as they become due.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the Eurodollar Base Rate for an Interest
Period of one month plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or the Eurodollar Base Rate (provided that clause (c) shall
not be applicable during any period in which the Eurodollar Base Rate is
unavailable or unascertainable).
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Credit Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Credit Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Eurodollar Base Rate permanently or indefinitely ceases to provide LIBOR;
and
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
5



--------------------------------------------------------------------------------



“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.7(b) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.7(b).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” means the Person identified as such in the heading hereof, together
with any permitted successors and assigns.
“Borrower Materials” shall have the meaning assigned to such term in Section
6.1.
6



--------------------------------------------------------------------------------



“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or Nashville, Tennessee are
authorized or required by law to close, except that, when used in connection
with a Eurodollar Loan, such day shall also be a London Banking Day.
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
(other than a corporation) the right to receive a share of the profits and
losses of, or distributions of assets of, the issuing Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or the Swingline Lender (as applicable) and the Lenders, as collateral
for LOC Obligations, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the Issuing Lender or the
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b)
the Issuing Lender or the Swingline Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert shall have acquired “beneficial
ownership,” directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, control over, Voting
Stock of the Borrower (or other securities convertible into such Voting Stock)
representing 40% or more of the combined voting power of all Voting Stock of the
Borrower, (b) a majority of the members of the Board of Directors of the
Borrower cease to be Continuing Directors or (c) a change of control under the
2017 Note Purchase Agreement or the 2020 Bond Indenture; provided, that if a new
holding company is established in accordance with Section 7.4(c), (i) the
references to “the Borrower” in the foregoing clauses (a) and (b) shall be
deemed to refer to the new holding company and (ii) the failure of the new
holding company to own and control, directly or indirectly, 100% of the Voting
Stock of the Borrower shall constitute a “Change of Control” hereunder.
“Closing Date” means November 4, 2020.
7



--------------------------------------------------------------------------------



“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.
“Commitment” means the Revolving Commitment of such Lender, the Term Loan
Commitment of such Lender and/or the Incremental Term Loan Commitment of such
Lender.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation and amortization expense, (iv)
non-cash stock-based compensation expenses, (v) non-cash straight line rent
expense and (vi) other non-recurring, non-cash expenses (excluding any non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period), all as determined in accordance with GAAP.
“Consolidated EBITDAR” means, for any period, the sum of (a) Consolidated EBITDA
for such period, plus (b) Consolidated Rental Expense for such period.
“Consolidated Interest Expense” means, for any period, all interest expense
(including the interest component under Capital Leases and Synthetic Leases but
excluding accrued interest expense associated with any Capital Lease or other
obligations or liabilities arising from Permitted Government Revenue Bond
Indebtedness to the extent the Borrower or a Subsidiary is the holder of the
related bonds) of the Consolidated Parties on a consolidated basis for such
period, as determined in accordance with GAAP. For purposes of clarification,
the implied interest component under Synthetic Leases shall be considered
interest expense for purposes of this definition.
“Consolidated Net Income” means, for any period, net income (excluding (a)
extraordinary gains (b) other non-recurring gains and losses and (c) interest
income associated with any Capital Lease or other obligations or liabilities
arising from Permitted Government Revenue Bond Indebtedness to the extent the
Borrower or a Subsidiary is the holder of the related bonds) after taxes for
such period of the Consolidated Parties on a consolidated basis, as determined
in accordance with GAAP.
“Consolidated Parties” means a collective reference to the Borrower and its
Subsidiaries, and “Consolidated Party” means any one of them.
“Consolidated Rental Expense” means, for any period, cash rental expense under
Operating Leases (excluding any Synthetic Lease) of the Consolidated Parties on
a consolidated basis for such period, as determined in accordance with GAAP.
“Consolidated Tangible Assets” means, as of any date of determination, all
assets of the Consolidated Parties on a consolidated basis as of such date minus
all intangible assets of the Consolidated Parties on a consolidated basis as of
such date, all as determined in accordance with GAAP.
“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of the Borrower who (a) was a member of the same Board of
Directors on the Closing Date or (b) was nominated, appointed or approved for
election or elected to such Board of Directors with the approval of a majority
of the Continuing Directors who were members of such Board of Directors at the
time of such nomination, appointment, approval or election; provided, that if a
new holding company is established in accordance with Section 7.4(c), the
8



--------------------------------------------------------------------------------



references to “the Borrower” in the foregoing definition shall be deemed to
refer to the new holding company, except that clause (a) shall be deemed to
refer to the Board of Directors of the Borrower on the Closing Date.
“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, each Incremental Term Loan Agreement, the Fee Letters
and all other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto (in each case as the same may be
amended, modified, restated, supplemented, extended, renewed or replaced from
time to time), and “Credit Document” means any one of them.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 3.18(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
Participation Interests in respect of Letters of Credit or Swingline Loans,
within three Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy or insolvency law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, (iii) become the subject of a Bail-In
Action; or (iv) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
“Dollars” and “$” means dollars in lawful currency of the United States.
“Early Opt-in Election” means the occurrence of:
(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.7(b) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and
(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
9



--------------------------------------------------------------------------------



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.3(b)(iii) and (b)(v) (subject to such consents, if
any, as may be required under Section 10.3(b)(iii)).
“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
“ERISA Affiliate” means an entity which is under common control with any
Consolidated Party within the meaning of Section 4001(a)(14) of ERISA, or is a
member of a group which includes any Consolidated Party and which is treated as
a single employer under Sections 414(b) or (c) of the Code.
“ERISA Event” means (i) with respect to any Single Employer Plan, the occurrence
of a Reportable Event or the substantial cessation of operations (within the
meaning of Section 4062(e) of ERISA); (ii) the withdrawal by any Consolidated
Party or any ERISA Affiliate from a Multiple Employer Plan during a plan year in
which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Single Employer Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the
institution of proceedings to terminate or the actual termination of a Single
Employer Plan by the PBGC under Section 4042 of ERISA; (v) any event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan; (vi) the complete or partial withdrawal of any Consolidated Party
or any ERISA Affiliate from a Multiemployer Plan; (vii) the conditions for
imposition of a lien under Section 302(f) of ERISA exist with respect to any
Single Employer Plan; or (viii) the adoption of an amendment to any Single
Employer Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
10



--------------------------------------------------------------------------------



“Euro” and “EUR” mean the single currency of the Participating Member States.
“Eurodollar Base Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.7(b):
(a)    for any interest rate calculation with respect to a Eurodollar Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period published by the
ICE Benchmark Administration Limited, a United Kingdom company (“LIBOR”), or a
comparable or successor quoting service approved by the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period (the “LIBOR Rate”). If, for any
reason, such rate is not so published, then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period; and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
LIBOR Rate at approximately 11:00 a.m. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day. If, for any reason, such rate is not so published then
“LIBOR” for such Base Rate Loan shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of the Eurodollar Base Rate shall
be conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including any
Benchmark Replacement with respect thereto) be less than 0% and (y) unless
otherwise specified in any amendment to this Credit Agreement entered into in
accordance with Section 3.7(b), in the event that a Benchmark Replacement with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Benchmark Replacement.
“Eurodollar Loan” means any Loan that bears interest at a rate based upon clause
(a) of the definition of “Eurodollar Base Rate”.
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

Eurodollar Rate =
Eurodollar Base Rate    
1.00 – Eurodollar Reserve Percentage



“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.
11



--------------------------------------------------------------------------------



“Event of Default” shall have the meaning as defined in Section 8.1.
“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereof.
“Existing Letters of Credit” means the letters of credit described by letter of
credit number, undrawn amount, name of beneficiary and date of expiry on
Schedule 1.1(a) attached hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities implementing such Sections of the
Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letters” mean (i) that certain letter agreement, dated as of October 9,
2020, among the Borrower, Wells Fargo and Wells Fargo Securities, LLC and (ii)
that certain letter agreement, dated as of October 9, 2020, among the Borrower,
Regions Bank and Regions Capital Markets, a division of Regions Bank.
“Fees” means all fees payable pursuant to Section 3.5.
“Fixed Charge Coverage Ratio” means, with respect to the Consolidated Parties on
a consolidated basis, as of the end of each fiscal quarter of the Consolidated
Parties for the twelve month period ending on such date, the ratio of
(a) Consolidated EBITDAR for the applicable period to (b) the sum of (i) the
cash portion of Consolidated Interest Expense for the applicable period plus
(ii) Consolidated Rental Expense for the applicable period.
“Foreign Lender” shall have the meaning assigned to such term in Section
3.11(d).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LOC Obligations other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
12



--------------------------------------------------------------------------------



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all Indebtedness of such Person other than (i) Indebtedness of the types
referred to in clause (e), (f), (g), (i), and (l) of the definition of
“Indebtedness” set forth in this Section 1.1 and (ii) Permitted Government
Revenue Bond Indebtedness to the extent the Borrower or a Subsidiary is the
holder of the related bonds, (b) all Indebtedness of another Person of the type
referred to in clause (a) above secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (c) all Guaranty Obligations of such Person
with respect to Indebtedness of the type referred to in clause (a) above of
another Person and (d) Indebtedness of the type referred to in clause (a) above
of any partnership or unincorporated joint venture in which such Person is a
general partner or a joint venturer.
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any Property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.
“Hedging Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Borrower that has been designated in writing by the Borrower to the
Administrative Agent as an “Immaterial Subsidiary” that
13



--------------------------------------------------------------------------------



(a)(i) does not have assets with a book value in excess of ten percent (10%) of
the then current book value of all of the assets of the Consolidated Parties and
(ii) together with any other Subsidiaries of the Borrower that are Immaterial
Subsidiaries hereunder, does not have assets with a book value in excess of
fifteen percent (15%) of the then current book value of all of the assets of the
Consolidated Parties and (b)(i) does not have annual revenue in excess of ten
percent (10%) of the annual revenue of the Consolidated Parties and (ii)
together with any other Subsidiaries of the Borrower that are Immaterial
Subsidiaries hereunder, does not have annual revenue in excess of fifteen
percent (15%) of the annual revenue of the Consolidated Parties.
“Incremental Term Loan” shall have the meaning assigned to such term in Section
2.1(c).
“Incremental Term Loan Agreement” means, with respect to an Incremental Term
Loan, a joinder agreement in substantially the form of Exhibit 3.5 or such other
form as is satisfactory to the Administrative Agent and the Borrower, in each
case as executed by the Borrower, one or more Lender(s) providing an Incremental
Term Loan Commitment and the Administrative Agent.
“Incremental Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of an Incremental Term Loan to the Borrower pursuant to Section
2.1(c) in the principal amount set forth in the applicable Incremental Term Loan
Agreement.
“Incremental Term Note” or “Incremental Term Notes” means the promissory notes
of the Borrower in favor of each of the Lenders evidencing the Incremental Term
Loan provided pursuant to Section 2.1(g), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time.
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person, (h) the principal portion of all obligations of such
Person under Capital Leases, (i) all obligations of such Person under Hedging
Agreements, (j) the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) the principal portion of all obligations of such Person under Synthetic
Leases, (l) the Indebtedness of any partnership or unincorporated joint venture
in which such Person is a general partner or a joint venturer, and (m) for
purposes of Funded Indebtedness only, all obligations of such Person under
operating leases listed on such Person’s balance sheet.
“Indemnified Party” has the meaning specified in Section 10.5(b).
“Interest Payment Date” means (a) as to Base Rate Loans or Swingline Loans, the
first day of each calendar month for the immediately preceding calendar month,
the date of repayment of principal of such Loan and the Maturity Date, and
(b) as to Eurodollar Loans, the last day of each applicable Interest Period, the
date of
14



--------------------------------------------------------------------------------



repayment of principal of such Loan and the Maturity Date, and in addition,
where the applicable Interest Period for a Eurodollar Loan is greater than three
months, then also the date three months from the beginning of the Interest
Period and each three months thereafter.
“Interest Period” means, as to each Eurodollar Loan, a period of one, two, three
or six months’ duration, as the Borrower may elect, commencing, in each case, on
the date of the borrowing (including continuations and conversions thereof) of
such Eurodollar Loan; provided, however, (a) if any Interest Period would end on
a day which is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, in which case such Interest Period
shall end on the next preceding Business Day), (b) no Interest Period shall
extend beyond the Maturity Date, and (c) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period.
“Investment” means (a) the acquisition (whether for cash, property, services,
assumption of Indebtedness, securities or otherwise) of all or any substantial
portion of the assets, Capital Stock, bonds, notes, debentures, partnership,
joint ventures or other ownership interests or other securities of any Person or
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in connection with the purchase of equipment or
other assets in the ordinary course of business) or (c) any other capital
contribution to or investment in any Person, including, without limitation, any
Guaranty Obligations (including any support for a letter of credit issued on
behalf of such Person) incurred for the benefit of such Person.
“Issuing Lender” means Wells Fargo, or any successor issuer of Letters of Credit
and Bankers’ Acceptances hereunder.
“Issuing Lender Fees” shall have the meaning assigned to such term in
Section 3.5(b)(iii).
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from (a) a drawing under
any Letter of Credit (other than an Acceptance Credit) or (b) a payment of a
Bankers’ Acceptance upon presentation, in each case, which has not been
reimbursed in accordance with Section 2.2(c) or refinanced by a Revolving Loan
advance. All L/C Borrowings shall be denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit or Bankers’
Acceptance, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.
“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Person which may become a Lender in accordance with the
terms hereof, together with their successors and permitted assigns.
“Letter of Credit” means (a) any letter of credit issued by the Issuing Lender
for the account of the Borrower in accordance with the terms of Section 2.2 and
(b) any Existing Letter of Credit. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit. Notwithstanding anything to the
contrary contained herein, a letter of credit (other than the Existing Letters
of Credit) issued by an Issuing Lender other than Wells Fargo shall not be a
“Letter of Credit” for purposes of the Credit Documents until such time as the
Administrative Agent has been notified in writing of the issuance thereof by the
applicable Issuing Lender and has confirmed with such Issuing Lender that there
exists adequate availability under the Revolving Committed Amount to issue such
letter of credit.
15



--------------------------------------------------------------------------------



“Letter of Credit Application” means, with respect to any Letter of Credit or
Bankers’ Acceptance, an application and agreement for the issuance or amendment
of a Letter of Credit in the form from time to time in use by the Issuing Lender
and, in the case of any Acceptance Credit, shall include the related Acceptance
Documents.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Leverage Ratio” means, with respect to the Consolidated Parties on a
consolidated basis for the twelve month period ending on the last day of any
fiscal quarter, the ratio of (a)  Funded Indebtedness of the Consolidated
Parties on the last day of such period to (b) Consolidated EBITDAR for such
period.
“LIBOR” has the meaning set forth in the definition of “Eurodollar Base Rate”.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
“Loan” or “Loans” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan, Swingline Loan, the Term Loan or an
Incremental Term Loan, individually or collectively, as appropriate.
“LOC Documents” means, with respect to any Letter of Credit or Bankers’
Acceptance, such Letter of Credit or Bankers’ Acceptance, any amendments
thereto, any documents delivered in connection therewith, any application
therefor, and any agreements, instruments, guarantees or other documents
(whether general in application or applicable only to such Letter of Credit or
such Bankers’ Acceptance) governing or providing for (i) the rights and
obligations of the parties concerned or at risk or (ii) any collateral security
for such obligations.
“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the maximum aggregate amount
which is, or any time thereafter may become payable by the Issuing Lender under
all then outstanding Bankers’ Acceptances plus (iii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed by the Borrower.
“LOC Sublimit” means ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000). The LOC
Sublimit is part of the Revolving Committed Amount.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, property, financial condition or liabilities of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of the Borrower to
perform any material obligation under the Credit Documents or (c) the material
rights and remedies of the Lenders under the Credit Documents.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
16



--------------------------------------------------------------------------------



“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Maturity Date” means (a) as to the Revolving Loans, Swingline Loans, Letters of
Credit (and the related LOC Obligations) and the Term Loan, November 4, 2023 or,
with respect to some or all of the Lenders if such date is otherwise extended
pursuant to Section 3.19, November 4, 2024 or (b) as to an Incremental Term
Loan, the final maturity date for such Incremental Term Loan as set forth in the
applicable Incremental Term Loan Agreement.
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
“Multiemployer Plan” means a Plan subject to Title IV of ERISA which is a
multiemployer plan as defined in Sections 3(37) or 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a Plan which any Consolidated Party or any ERISA
Affiliate and at least one employer other than the Consolidated Parties or any
ERISA Affiliate are contributing sponsors.
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
10.18.
“Non-Extending Lender” shall have the meaning assigned to such term in Section
3.19.
“Note” or “Notes” means the Revolving Notes, Term Notes, Incremental Term Notes
and/or the Swingline Note, individually or collectively, as appropriate.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.1(d)(iii).
“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Exhibit 2.1(d)(i), as required by Section 2.1(d)(i).
“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Exhibit 3.2, as required by Section 3.2.
“Notice of Prepayment” means the written notice of prepayment in substantially
the form of Exhibit 3.3, as required by Section 3.3.
“Obligations” means, without duplication, all of the obligations of the Borrower
to the Lenders (including the Issuing Lender and the Swingline Lender) and the
Administrative Agent, whenever arising, under this Credit Agreement, the Notes
or any of the other Credit Documents (including, but not limited to, any
interest accruing after the occurrence of a Bankruptcy Event with respect to the
Borrower, regardless of whether such interest is an allowed claim under the
Bankruptcy Code of the United States).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.
17



--------------------------------------------------------------------------------



“Other Taxes” shall have the meaning assigned to such term in Section 3.11.
“Participant” shall have the meaning assigned to such term in Section 10.3(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.2, in Swingline
Loans as provided in Section 2.3, or in any Loans as provided in Section 3.14.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.
“Permitted Government Revenue Bond Indebtedness” means a revenue bond or bonds
issued by a state or local Governmental Authority, the proceeds of which are
used to finance or refinance the acquisition, construction, equipping or
improvement of facilities or property used by the Borrower or any Subsidiary,
and any lease obligation (including deferred lease obligations) of the Borrower
or any of its Subsidiaries relating thereto; provided, that (a) such revenue
bonds are non-recourse to the Borrower and its Subsidiaries (unless and to the
extent the Borrower or a Subsidiary is the holder of such bonds), and (b) the
principal of, interest on or costs relating to such revenue bonds are payable
solely from (i) proceeds of such bonds when issued as a means of implementing
government tax or economic incentive programs, (ii) all or an incremental
portion of sales, use, property and other generally applicable taxes (not
including income taxes), whether generated by or levied on such facilities or
property or the activities and business conducted thereon or upon property
located in a broader area, (iii) reserve funds created with proceeds of bonds
described in (i) or with revenues described in (ii) or (iv) if the Borrower or a
Subsidiary of the Borrower is the holder of such bonds, payments made by the
Borrower or such Subsidiary.
“Permitted Liens” means:
(i)Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet subject to penalties for
non-timely payment or Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);
(ii)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens which are material secure only amounts not
yet due and payable or, if due and payable, are unfiled and no other action has
been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);
(iii)Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any Consolidated Party in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security,
18



--------------------------------------------------------------------------------



or to secure the performance of tenders, statutory obligations, bids, leases,
government contracts, surety, indemnification, appeal, performance and
return-of-money bonds, letters-of-credit, bankers acceptances and other similar
obligations (exclusive of obligations for the payment of borrowed money), or as
security for customs or import duties and related amounts;
(iv)Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;
(v)encumbrances, covenants, conditions, restrictions, easements, reservations
and rights of way or zoning, building code or other restrictions (including
defects or irregularities in title and similar encumbrances), as to the use of
real property, or Liens incidental to conduct of the business or to the
ownership of the Borrower or the Borrower’s Subsidiaries’ properties not
securing Indebtedness that do not in the aggregate materially impair the use of
said properties in the operation of the business of the Borrower and its
Subsidiaries taken as a whole;
(vi)Liens on Property securing purchase money Indebtedness (including Capital
Leases) hereafter incurred to finance the purchase price or cost of construction
of fixed assets (or additions, repairs, alterations or improvements thereto);
provided that any such Lien attaches to such Property concurrently with or
within twelve (12) months after the later of acquisition or completion of
construction (or addition, repair, alteration or improvement) and full operation
thereof;
(vii)leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of any Consolidated Party,
taken as a whole;
(viii)any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, operating leases permitted by this Credit
Agreement;
(ix)normal and customary rights of setoff or other liens upon deposits of cash
in favor of banks or other depository institutions or credit or debit card or
check processors or other similar processors, in each case, in connection with
the provision of such services;
(x)Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(xi)Liens in connection with Sale and Leaseback Transactions permitted by
Section 7.5 and Liens in connection with earnest money deposits for acquisitions
not prohibited hereunder;
(xii)Liens in favor of customers and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
19



--------------------------------------------------------------------------------



(xiii)Liens on property or assets at the time such property or assets are
acquired by any Consolidated Party; provided that such Liens are not created in
contemplation of such acquisition;
(xiv)Liens on assets of any Person at the time such Person becomes a Subsidiary;
provided that such Liens are not created in contemplation of such Person
becoming a Subsidiary;
(xv)Liens on inventory held by any Consolidated Party under consignment or scan
back arrangements entered into in the ordinary course of business;
(xvi)Liens on any inventory of any Consolidated Party in favor of a vendor of
such inventory, arising in the normal course of business upon its sale to such
Consolidated Party;
(xvii)Liens, if any, in favor of the Administrative Agent, the Issuing Lender or
Swingline Lender to secure the Obligations or to Cash Collateralize or otherwise
secure the obligations of a Defaulting Lender to fund Participation Interests
hereunder;
(xviii)Liens existing as of the Closing Date and set forth on Schedule 1.1(b);
provided that no such Lien shall at any time be extended to or cover any
Property other than the Property subject thereto on the Closing Date;
(xix)Liens related to Permitted Government Revenue Bond Indebtedness; provided,
that the Borrower or a Subsidiary of the Borrower is the holder of such
Permitted Government Revenue Bond Indebtedness;
(xx)Liens on any property or assets created, assumed or otherwise brought into
existence in contemplation of the sale or other disposition of the underlying
property or assets, whether directly or indirectly, by way of share disposition
or otherwise;
(xxi)Liens securing debt of a Subsidiary owed to the Borrower or to another
Subsidiary;
(xxii)Liens in favor of the United States of America or any State thereof, or
any department, agency or instrumentality or political subdivision thereof, to
secure partial, progress, advance or other payments;
(xxiii)Liens to secure debt of joint ventures in which any Consolidated Party
has an interest, to the extent such Liens are on property or assets of, or
equity interests in, such joint ventures;
(xxiv)Liens securing the financing of insurance premiums payable on insurance
policies; provided that such Liens shall only encumber unearned premiums with
respect to such insurance, interests in any state guarantee fund relating to
such insurance and subject and subordinate to the rights and interests of any
loss payee, loss payments which shall reduce such unearned premiums;
(xxv)Liens securing cash management obligations (that do not constitute
Indebtedness), or arising out of conditional sale, title retention, consignment
or similar
20



--------------------------------------------------------------------------------



arrangements for sale of goods and contractual rights of set-off relating to
purchase orders and other similar arrangements, in each case in the ordinary
course of business;
(xxvi)Liens securing Hedging Agreements; and
(xxvii)other Liens not described above, provided that the aggregate principal
amount of obligations secured by such Liens plus the aggregate principal amount
of unsecured Indebtedness of Subsidiaries of the Borrower outstanding pursuant
to Section 7.1(f) does not exceed 15% of Consolidated Tangible Assets of the
Borrower and its Subsidiaries, computed as of the end of the most recent fiscal
quarter end of the Borrower for which financial statements were required to be
delivered pursuant to Section 6.1(a) or 6.1(b).
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, business trust, association, trust or other
enterprise (whether or not incorporated) or any Governmental Authority.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Consolidated Party or
any ERISA Affiliate is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 6.1.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” shall have the meaning assigned to such term in Section 6.1.
“Register” shall have the meaning given such term in Section 10.3(c).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles) of any Materials of Environmental Concern.
21



--------------------------------------------------------------------------------



“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Removal Effective Date” shall have the meaning given to such term in Section
9.6(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (i) the unfunded Commitments and the outstanding Loans, LOC
Obligations and Participation Interests or (ii) if the Commitments have been
terminated, the outstanding Loans, LOC Obligations and Participation Interests.
The unfunded Commitments of, and the outstanding Loans, LOC Obligations and
Participation Interests held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or to which any of its material property is subject.
“Resignation Effective Date” shall have the meaning given to such term in
Section 9.6(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.1, the
secretary or any assistant secretary of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the Issuing Lender under any
Letter of Credit denominated in an Alternative Currency and (d) such additional
dates as the Administrative Agent or the Issuing Lender shall determine or the
Required Lenders shall require.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount at any time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.1
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto or in any documentation executed by such Lender pursuant to Section
3.4, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement, (i) to make Revolving Loans in accordance
with the provisions of Section 2.1(a), (ii) to purchase Participation Interests
in Letters of Credit in accordance with the provisions of Section 2.2(c) and
(iii) to purchase Participation Interests in Swingline Loans in accordance with
the provisions of Section 2.3(c).
22



--------------------------------------------------------------------------------



“Revolving Committed Amount” means FIVE HUNDRED MILLION DOLLARS ($500,000,000)
as such amount may be reduced pursuant to Section 3.4(a) or increased pursuant
to Section 3.4(c).
“Revolving Loans” shall have the meaning assigned to such term in
Section 2.1(a).
“Revolving Note” or “Revolving Notes” means the promissory notes of the Borrower
in favor of each of the Lenders evidencing the Revolving Loans provided pursuant
to Section 2.1(g), individually or collectively, as appropriate, as such
promissory notes may be amended, modified, restated, supplemented, extended,
renewed or replaced from time to time.
“Revolving Obligations” means, collectively, the Revolving Loans, the Swingline
Loans and the LOC Obligations.
“S&P” means Standard & Poor’s Rating Service, a division of S&P Global, Inc. and
any successor thereto.
“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (whether real, personal or mixed), whether now
owned or hereafter acquired (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority. “Single Employer Plan” means any Plan which
is covered by Title IV of ERISA, but which is not a Multiemployer Plan or a
Multiple Employer Plan.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and
23



--------------------------------------------------------------------------------



provided further that the Issuing Lender may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternative Currency.
“Standby Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5(b)(i).
“Subsidiary” means, as to any Person at any time, (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity of which such Person directly or indirectly through Subsidiaries
owns at such time more than 50% of the Capital Stock. Notwithstanding the
foregoing, Tractor Supply GC Trust, a Maryland business trust, shall not
constitute a Subsidiary of the Borrower for purposes of the Credit Documents so
long as it engages in no material business other than the administration of the
Borrower’s retail gift card program.
“Swingline Lender” means Wells Fargo, together with any successors or assigns.
“Swingline Loan Request” means a request by the Borrower for a Swingline Loan in
substantially the form of Exhibit 2.3(b).
“Swingline Loans” means the loans made by the Swingline Lender pursuant to
Section 2.3.
“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3, as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
“Swingline Sublimit” means FIFTY MILLION DOLLARS ($50,000,000). The Swingline
Sublimit is part of the Revolving Committed Amount.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease.
“Taxes” shall have the meaning assigned to such term in Section 3.11.
“Term Loan” shall have the meaning assigned to such term in Section 2.1(b).
“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.1(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 3.4, as
applicable, as such amount may be adjusted from time to time in accordance with
this Credit Agreement. The aggregate principal amount of the Term Loan
Commitments of all of the Lenders as in effect on the Closing Date is TWO
HUNDRED MILLION DOLLARS ($200,000,000).
“Term Note” or “Term Notes” means the promissory notes of the Borrower in favor
of each of the Lenders evidencing the Term Loan provided pursuant to
Section 2.1(g), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, restated, supplemented, extended, renewed or
replaced from time to time.
24



--------------------------------------------------------------------------------



“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Trade Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5(b)(ii).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” means the United States of America.
“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.2(c)(i).
“Unused Fee” shall have the meaning assigned to such term in Section 3.5(a).
“Unused Fee Calculation Period” shall have the meaning assigned to such term in
Section 3.5(a).
“Unused Revolving Committed Amount” means, for any period, the amount by which
(a) the then applicable Revolving Committed Amount exceeds (b) the daily average
sum for such period of (i) the outstanding aggregate principal amount of all
Revolving Loans plus (ii) the outstanding aggregate principal amount of all LOC
Obligations.
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly Owned Subsidiary” of any Person means any Subsidiary 100% of whose
Voting Stock or other equity interest is at the time owned by such Person
directly or indirectly through other Wholly Owned Subsidiaries.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
25



--------------------------------------------------------------------------------



respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.2Computation of Time Periods.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
1.3Accounting Terms.
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 6.1 (or, prior to
the delivery of the first financial statements pursuant to Section 6.1,
consistent with the financial statements as at December 28, 2019). In the event
that any Accounting Change (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Credit Agreement, then the Borrower and the
Administrative Agent agree to enter into good faith negotiations in order to
amend such provisions of this Credit Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Credit Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in GAAP required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission.
1.4Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any LOC Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
1.5Exchange Rates; Currency Equivalents.
(a)The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Letters of Credit and outstanding amounts of all
Letters of Credit denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Consolidated Parties hereunder or calculating
26



--------------------------------------------------------------------------------



financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the
Credit Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the Issuing Lender, as applicable.
(b)Wherever in this Credit Agreement in connection with the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Lender, as the case may
be.
1.6Alternative Currencies.
The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit in a currency other than Dollars; provided that such requested
currency is a lawful currency that is readily available and freely transferable
and convertible into Dollars. In the case of any such request, such request
shall be subject to the approval of the Administrative Agent and the Issuing
Lender.
1.7Change of Currency.
(a)Each obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption. If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Credit Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency.
(b)Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify in a written notice to the Borrower to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.
(c)Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify in a written notice to the Borrower to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.
1.8Rates.
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “Eurodollar Base
Rate” or with respect to any rate that is an alternative or replacement for or
successor to any such rate (including, without limitation, any Benchmark
Replacement) or the effect of any of the foregoing, or of any Benchmark
Replacement Conforming Changes.
1.9Divisions.
27



--------------------------------------------------------------------------------



For all purposes under the Credit Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time.
ARTICLE II.


CREDIT FACILITIES
2.1Revolving Loans, Term Loans and Incremental Term Loans.
(a)Revolving Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees to make available to the Borrower such Lender’s Applicable
Percentage of revolving credit loans requested by the Borrower in Dollars
(“Revolving Loans”) from time to time from the Closing Date until the Maturity
Date, or such earlier date as the Revolving Commitments shall have been
terminated as provided herein; provided, however, that (i) with regard to the
Lenders collectively, the amount of the Revolving Obligations outstanding shall
not exceed the Revolving Committed Amount; provided, further, (ii) with regard
to each Lender individually, such Lender’s Applicable Percentage of the sum of
the Revolving Loans plus LOC Obligations outstanding plus Swingline Loans
outstanding shall not exceed such Lender’s Revolving Commitment. Revolving Loans
may consist of Base Rate Loans or Eurodollar Loans, or a combination thereof, as
the Borrower may request. Revolving Loans hereunder may be repaid and reborrowed
in accordance with the provisions hereof.
(b)Term Loan Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Term Loan”) to the
Borrower in Dollars on the Closing Date in an amount not to exceed such Lender’s
Term Loan Commitment. Amounts repaid on the Term Loan may not be reborrowed. The
Term Loan may consist of Base Rate Loans or Eurodollar Loans, or a combination
thereof, as the Borrower may request.
(c)Incremental Term Loans. Subject to Section 3.4(c), on the effective date of
the applicable Incremental Term Loan Agreement, each Lender party thereto
severally agrees to make its portion of a term loan (each an “Incremental Term
Loan”) in a single advance to the Borrower in Dollars in the amount of its
Incremental Term Loan Commitment as set forth in such Incremental Term Loan
Agreement. Amounts repaid on the Incremental Term Loans may not be reborrowed.
The Incremental Term Loans may consist of Base Rate Loans or Eurodollar Loans,
or a combination thereof, as the Borrower may request.
(d)Borrowings.
(i)Notice of Borrowing. The Borrower shall request a Revolving Loan borrowing, a
Term Loan borrowing and/or an Incremental Term Loan borrowing by written notice
(or telephonic notice promptly confirmed in writing) to the Administrative Agent
not later than (i) 12:00 Noon (Charlotte, North Carolina time) on the Business
Day of the requested borrowing in the case of Base Rate Loans, and (ii) 10:30
a.m. (Charlotte, North Carolina time) on the second Business Day prior to the
date of the requested borrowing in the case of Eurodollar
28



--------------------------------------------------------------------------------



Loans. Each such request for borrowing shall be irrevocable and shall specify
(A) that a borrowing of Revolving Loans, Term Loans and/or Incremental Term
Loans is requested, (B) the date of the requested borrowing (which shall be a
Business Day), (C) the aggregate principal amount to be borrowed, and
(D) whether the borrowing shall be comprised of Base Rate Loans, Eurodollar
Loans or a combination thereof, and if Eurodollar Loans are requested, the
Interest Period(s) therefor. If the Borrower shall fail to specify in any such
Notice of Borrowing (I) an applicable Interest Period in the case of a
Eurodollar Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Loan requested, then such
notice shall be deemed to be a request for a Base Rate Loan hereunder. The
Administrative Agent shall give notice to each affected Lender promptly upon
receipt of each Notice of Borrowing pursuant to this Section 2.1(d)(i), the
contents thereof and each such Lender’s share of any borrowing to be made
pursuant thereto.
(ii)Minimum Amounts. Each Base Rate Loan that is a Revolving Loan shall be in a
minimum aggregate principal amount of $100,000 and integral multiples of $1,000
in excess thereof (or the remaining amount of the Revolving Committed Amount, if
less), and each Eurodollar Loan that is a Revolving Loan shall be in a minimum
aggregate principal amount of $2,500,000 and integral multiples of $50,000 in
excess thereof (or the remaining amount of the Revolving Committed Amount, if
less). Each Base Rate Loan that is a Term Loan or an Incremental Term Loan shall
be in a minimum aggregate principal amount of $1,000,000 and integral multiples
of $100,000 in excess thereof (or the remaining amount of the Term Loan
Commitment or Incremental Term Loan Commitment, as applicable, if less), and
each Eurodollar Loan that is a Term Loan or an Incremental Term Loan shall be in
a minimum aggregate principal amount of $2,500,000 and integral multiples of
$100,000 in excess thereof (or the remaining amount of the Term Loan Commitment
or Incremental Term Loan Commitment, as applicable, if less).
(iii)Advances. Each Lender will make its Applicable Percentage of each Revolving
Loan borrowing, Term Loan borrowing or Incremental Term Loan borrowing available
to the Administrative Agent for the account of the Borrower as specified in
Section 3.15, or in such other manner as the Administrative Agent may specify in
writing, by 2:00 p.m. (Charlotte, North Carolina time) on the date specified in
the applicable Notice of Borrowing in Dollars and in funds immediately available
to the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent by crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent Notice of Account Designation substantially in the form Notice of Account
Designation attached as Exhibit 2.1(d)(iii) (a “Notice of Account Designation”)
delivered by the Borrower to the Administrative Agent or as may be otherwise
agreed upon by the Borrower and the Administrative Agent from time to time.
Subject to Section 3.15 hereof, the Administrative Agent shall not be obligated
to disburse the portion of the proceeds of any Loan requested pursuant to this
Section to the extent that any Lender has not made available to the
Administrative Agent its Applicable Percentage of such Loan.
(e)Repayment.
29



--------------------------------------------------------------------------------



(i)Subject to the terms of Section 3.19, the principal amount of all Revolving
Loans shall be due and payable in full on the applicable Maturity Date, unless
accelerated sooner pursuant to Section 8.2.
(ii)Subject to the terms of Section 3.19, the Borrower shall repay the
outstanding principal amount of the Term Loan on the Maturity Date, unless
accelerated sooner pursuant to Section 8.2.
(iii)    Incremental Term Loans. The Borrower shall repay the outstanding
principal amount of the Incremental Term Loans in the installments on the dates
and in the amounts set forth in the applicable Incremental Term Loan Agreement
(as such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 3.3), unless accelerated sooner pursuant to Section 8.2.
(f)Interest. Subject to the provisions of Section 3.1,
(i)Base Rate Loans. During such periods as Revolving Loans, Term Loans and/or
Incremental Term Loans shall be comprised in whole or in part of Base Rate
Loans, such Base Rate Loans shall bear interest at a per annum rate equal to the
Adjusted Base Rate.
(ii)Eurodollar Loans. During such periods as Revolving Loans, Term Loans and/or
Incremental Term Loans shall be comprised in whole or in part of Eurodollar
Loans, such Eurodollar Loans shall bear interest at a per annum rate equal to
the Adjusted Eurodollar Rate.
Interest on Revolving Loans, Term Loans and Incremental Term Loans shall be
payable in arrears on each applicable Interest Payment Date (or at such other
times as may be specified herein).
(g)Notes.
(i)If requested by a Lender, the Revolving Loans made by such Lender shall be
evidenced by a duly executed promissory note of the Borrower to such Lender in
an original principal amount equal to such Lender’s Revolving Commitment and in
substantially the form of Exhibit 2.1(g)(i).
(ii)If requested by a Lender, the Term Loan made by such Lender shall be
evidenced by a duly executed promissory note of the Borrower to such Lender in
an original principal amount equal to such Lender’s Term Loan Commitment and in
substantially the form of Exhibit 2.1(g)(ii).
(iii)If requested by a Lender, the Incremental Term Loan made by such Lender
shall be evidenced by a duly executed promissory note of the Borrower to such
Lender in an original principal amount equal to such Lender’s Incremental Term
Loan Commitment and in substantially the form of Exhibit 2.1(g)(iii).
(h)    Interest Periods. No more than ten Eurodollar Loans shall be outstanding
hereunder at any time (it being understood that, for purposes hereof, Eurodollar
Loans with different Interest Periods shall be considered as separate Eurodollar
Loans, even if they begin on the same date, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new Eurodollar Loan with a
single Interest Period).


30



--------------------------------------------------------------------------------



2.2Letter of Credit Subfacility.
(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) the Issuing Lender
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.2, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or any Subsidiary, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, (2) to
honor drawings under the Letters of Credit and (3) with respect to Acceptance
Credits, to create Bankers’ Acceptances in accordance with the terms thereof and
hereof; and (B) the Lenders with Revolving Commitments severally agree to
participate in Letters of Credit and Bankers’ Acceptances issued for the account
of the Borrower and any Subsidiary and any drawings thereunder; provided that
the Issuing Lender shall not be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
sum of the Revolving Loans outstanding plus LOC Obligations outstanding plus
Swingline Loans outstanding would exceed the Revolving Committed Amount, (y)
with regard to any Lender individually, such Lender’s Applicable Percentage of
the sum of the Revolving Loans outstanding plus LOC Obligations outstanding plus
Swingline Loans outstanding would exceed such Lender’s Revolving Commitment or
(z) the amount of LOC Obligations outstanding would exceed the LOC Sublimit;
provided, further, that all Acceptance Credits issued and Bankers’ Acceptances
created shall be denominated in Dollars. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit and Bankers’ Acceptances shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit or Bankers’ Acceptances, as applicable, to replace Letters of Credit or
Bankers’ Acceptances that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
(ii)The Issuing Lender shall not issue any Letter of Credit or Bankers’
Acceptance, as applicable, if:
(A)subject to Section 2.2(b)(iii), the expiry date of such requested Letter of
Credit would occur more than eighteen months after the date of issuance, unless
the Required Lenders have approved such expiry date; or
(B)the maturity date of any Bankers’ Acceptance issued under any such requested
Acceptance Credit would occur more than 180 days from the date of creation of
such Bankers’ Acceptance and in any event not later than 60 days before the
Letter of Credit Expiration Date, unless the Required Lenders have approved such
expiry date;
(C)the expiry date of such requested Letter of Credit or the maturity date of
any Bankers’ Acceptance issued under such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date; or
31



--------------------------------------------------------------------------------



(D)as to Acceptance Credits, the Bankers’ Acceptance created or to be created
thereunder shall not be an eligible bankers’ acceptance under Section 13 of the
Federal Reserve Act (12 U.S.C. § 372).
(iii)The Issuing Lender shall be under no obligation to issue any Letter of
Credit, or Bankers’ Acceptance, as applicable, if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit or any related Bankers’ Acceptance, or any law applicable
to the Issuing Lender or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the Issuing
Lender shall prohibit, or request that the Issuing Lender refrain from, the
issuance of letters of credit or related bankers’ acceptances generally or such
Letter of Credit or any related Bankers’ Acceptance in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit or related
Bankers’ Acceptance any restriction, reserve or capital requirement (for which
the Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the
Issuing Lender in good faith deems material to it;
(B)the issuance of such Letter of Credit or Bankers’ Acceptance would violate
one or more generally applicable policies of the Issuing Lender;
(C)such Letter of Credit or Bankers’ Acceptance contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or
(D)any Lender is at that time a Defaulting Lender, unless (i) the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to the Issuing Lender (in its sole discretion) with such
Lender, or (ii) the Borrower has delivered Cash Collateral or entered into
another arrangement with the Issuing Lender that is reasonably satisfactory to
the Issuing Lender (in its sole discretion), to eliminate the Issuing Lender’s
actual or potential (with respect to such requested Letter of Credit or Bankers’
Acceptance) Fronting Exposure (after giving effect to Section 3.18(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit or
Bankers’ Acceptance then proposed to be issued or that Letter of Credit or
Bankers’ Acceptance and all other LOC Obligations as to which the Issuing Lender
has actual Fronting Exposure, as it may elect in its sole discretion.
(iv)The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.
(v)The Issuing Lender shall be under no obligation to amend any Letter of Credit
if (A) the Issuing Lender would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit and Bankers’ Acceptances issued by it and the documents
associated therewith, and the
32



--------------------------------------------------------------------------------



Issuing Lender shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the Issuing Lender in connection with Letters of Credit and Bankers’
Acceptances issued by it or proposed to be issued by it and LOC Documents
pertaining to such Letters of Credit and Bankers’ Acceptances as fully as if the
term “Administrative Agent” as used in Article IX included the Issuing Lender
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to the Issuing Lender.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Issuing Lender (whether paper or
electronic) (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower or approved electronically by a user designated by a Responsible
Officer. Such Letter of Credit Application must be received by the Issuing
Lender and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
Issuing Lender may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application (whether paper or electronic) shall specify in form and
detail satisfactory to the Issuing Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Issuing Lender may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the Issuing Lender (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Issuing Lender may
require. Additionally, the Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any LOC Documents,
as the Issuing Lender or the Administrative Agent may reasonably require.
(ii)Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
written notice from any Lender, the Administrative Agent or the Borrower at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not be satisfied, then, subject to the terms and
conditions hereof, the Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Lender’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a Participation Interest in such Letter
33



--------------------------------------------------------------------------------



of Credit in an amount equal to the product of such Lender’s Applicable
Percentage time the amount of such Letter of Credit. Immediately upon the
creation of each Bankers’ Acceptance, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Lender a
Participation Interest in such Bankers’ Acceptance in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Bankers’
Acceptance.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the Issuing Lender may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Borrower shall not be required to make a specific
request to the Issuing Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Lender to permit the extension of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Issuing Lender shall not permit any
such extension if (A) the Issuing Lender has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.2(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.2
is not then satisfied, and in each case directing the Issuing Lender not to
permit such extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing or, with respect to any Acceptance Credit, presentation of documents,
under such Letter of Credit, or any presentation for payment of a Bankers’
Acceptance the Issuing Lender shall notify the Borrower and the Administrative
Agent thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the Issuing Lender in such Alternative
Currency, unless (A) the Issuing Lender (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (B) in the absence
of any such requirement for reimbursement in Dollars, the Borrower shall have
notified the Issuing Lender promptly following receipt of the notice of such
drawing for payment that the Borrower will reimburse the Issuing Lender in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the Issuing Lender
shall notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the Issuing
34



--------------------------------------------------------------------------------



Lender under a Letter of Credit or Bankers’ Acceptance, as applicable, (each
such date, an “Honor Date”), the Borrower shall reimburse the Issuing Lender
through the Administrative Agent in an amount equal to the amount of such
drawing or Bankers’ Acceptance, as applicable and in the applicable currency;
provided, that the Borrower has received notice of such payment by 10:00 a.m. on
such Honor Date, otherwise the Borrower shall make such payment not later than
11:00 a.m. on the following Business Day (together with interest thereon). If
the Borrower fails to so reimburse the Issuing Lender by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing under such Letter of Credit or payment under
such Bankers’ Acceptance (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage. In such event, the Borrower shall be deemed to
have requested a Revolving Loan advance comprised of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Committed Amount and the conditions set forth in
Section 4.2 (other than the delivery of a Notice of Borrowing). Any notice given
by the Issuing Lender or the Administrative Agent pursuant to this
Section 2.2(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)Each Lender (including the Lender acting as Issuing Lender) with a Revolving
Commitment shall upon any notice pursuant to Section 2.2(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the Issuing Lender at the Administrative
Agent’s office in an amount equal to its Applicable Percentage of the Dollar
Equivalent of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.2(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Issuing
Lender.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan advance because the conditions set forth in Section 4.2 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the Issuing Lender an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate specified
in Section 3.1. In such event, each Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.2(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.2.
(iv)Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.2(c) to reimburse the Issuing Lender for any amount drawn under any
Letter of Credit or payments made on any Bankers’ Acceptance, interest in
respect of such Lender’s Applicable Percentage of such amount shall be solely
for the account of the Issuing Lender.
(v)Each Lender’s obligation to make Revolving Loans or L/C Advances to reimburse
the Issuing Lender for amounts drawn under Letters of Credit and payments made
on Bankers’ Acceptances, as contemplated by this Section 2.2(c), shall be
absolute and
35



--------------------------------------------------------------------------------



unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.2(c) is subject to the conditions set
forth in Section 4.2 (other than delivery by the Borrower of a Notice of
Borrowing). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the Issuing Lender for the amount of
any payment made by the Issuing Lender under any Letter of Credit or Bankers’
Acceptance, together with interest as provided herein.
(vi)If any Lender fails to make available to the Administrative Agent for the
account of the Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.2(c) by the time
specified in Section 2.2(c)(ii), then, without limiting the other provisions of
this Credit Agreement, the Issuing Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Issuing Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Issuing Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the Issuing Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be presumed correct absent manifest error.
(d)Repayment of Participations.
(i)At any time after the Issuing Lender has made a payment under any Letter of
Credit or Bankers’ Acceptance and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.2(c), if the
Administrative Agent receives for the account of the Issuing Lender any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.2(c)(i) is required to be returned under
any of the circumstances described in Section 3.14 (including pursuant to any
settlement entered into by the Issuing Lender in its discretion), each Lender
shall pay to the Administrative Agent for the account of the Issuing Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Credit Agreement.
36



--------------------------------------------------------------------------------



(e)Obligations Absolute. The obligation of the Borrower to reimburse the Issuing
Lender for each drawing under each Letter of Credit and each payment under any
Bankers’ Acceptance and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Credit Agreement under all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit or Bankers’
Acceptance, this Credit Agreement, or any other agreement or instrument relating
thereto;
(ii)the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit or Bankers’ Acceptance (or any Person
for whom any such beneficiary or any such transferee may be acting), the Issuing
Lender or any other Person, whether in connection with this Credit Agreement,
the transactions contemplated hereby or by such Letter of Credit or Bankers’
Acceptance or any agreement or instrument relating thereto, or any unrelated
transaction;
(iii)any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit or Bankers’ Acceptance proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit or obtain payment under such Bankers’
Acceptance;
(iv)any payment made by the Issuing Lender under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under the Bankruptcy
Code or any other debtor relief laws;
(v)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relative currency markets generally; or
(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
provided, that nothing in this Section 2.3(e) shall be deemed a waiver of the
third and fourth sentences in Section 2.3(f).
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.
(f)Role of Issuing Lender. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit or making any payment under a Bankers’
Acceptance, the Issuing Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit and the original Bankers’ Acceptance) or to
ascertain or
37



--------------------------------------------------------------------------------



inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit, or
Bankers’ Acceptance or LOC Document. The Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit or Bankers’ Acceptance; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the Issuing Lender, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Lender, shall be liable or responsible
for any of the matters described in clauses (i) through (vi) of Section 2.2(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the Issuing Lender, and
the Issuing Lender may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the Issuing
Lender’s willful misconduct or gross negligence or the Issuing Lender’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit or to honor any Bankers’ Acceptance
presented for payment in strict compliance with its terms and conditions unless
the Issuing Lender is prevented or prohibited from so paying as a result of any
order or directive from any court or other Governmental Authority. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument endorsing, transferring or
assigning or purporting to endorse or transfer or assign a Letter of Credit or
the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(g)Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.
(h)Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(i)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit or Bankers’ Acceptance issued or outstanding hereunder is in support of
any obligations of, or is for the account of, a Subsidiary, the Borrower shall
be obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit or Bankers’ Acceptance, as applicable. The Borrower
hereby acknowledges that the issuance of Letters of Credit or Bankers’
Acceptances for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
38



--------------------------------------------------------------------------------



(j)    Monthly Reports. Each Issuing Lender shall provide to the Administrative
Agent a list of outstanding Letters of Credit issued by it (together with type
and amounts) on a monthly basis.


2.1Swingline Loans Subfacility.
(a)Swingline Loans. Subject to the terms and conditions set forth herein and in
the other Credit Documents and in reliance upon the agreements of the other
Lenders set forth herein, the Swingline Lender shall make loans, unless (x) any
Lender at such time is a Defaulting Lender hereunder and (y) the Swingline
Lender has not entered into arrangements satisfactory to it with the Borrower or
such Defaulting Lender to eliminate the Fronting Exposure with respect to such
Defaulting Lender in which case the Swingline Lender may in its sole discretion
make loans, to the Borrower in Dollars at any time and from time to time from
the Closing Date to but not including the Maturity Date for the Revolving
Commitments, or such earlier date as the Revolving Commitments shall have been
terminated as provided herein (each such loan, a “Swingline Loan” and
collectively, the “Swingline Loans”); provided that (i) the aggregate principal
amount of the Swingline Loans outstanding at any one time shall not exceed the
Swingline Sublimit and (ii) with regard to the Lenders collectively, the amount
of Revolving Obligations outstanding shall not exceed the Revolving Committed
Amount. Prior to the Maturity Date, Swingline Loans may be repaid and reborrowed
by the Borrower in accordance with the provisions hereof.
(b)Method of Borrowing and Funding Swingline Loans. By no later than 2:30 p.m.
(Charlotte, North Carolina time), on the date of the requested borrowing of
Swingline Loans, the Borrower shall telephone the Swingline Lender as well as
submit a Swingline Loan Request to the Swingline Lender in the form of
Exhibit 2.3(b) setting forth (i) the amount of the requested Swingline Loan,
(ii) the date of the requested Swingline Loan and (iii) whether the borrowing
shall be comprised of Loans bearing interest at the Adjusted Base Rate or the
30-Day Interbank Offered Rate plus the Applicable Rate and complying in all
respects with Section 4.2. The Swingline Lender shall initiate the transfer of
funds representing the Swingline Loan advance to the Borrower by 3:00 p.m. on
the Business Day of the requested borrowing. Each Swingline Loan shall be in a
minimum amount of $100,000 and in integral multiples of $1,000 in excess
thereof. The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent Notice of Account
Designation substantially in the form Notice of Account Designation delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time.
(c)Repayment and Participations of Swingline Loans. The Borrower agrees to repay
all Swingline Loans within five Business Days of demand therefor by the
Swingline Lender. Each repayment of a Swingline Loan may be accomplished by
requesting Revolving Loans which request is not subject to the conditions set
forth in Section 4.2. In the event that the Borrower shall fail to timely repay
any Swingline Loan, and in any event upon (i) a request by the Swingline Lender,
(ii) the occurrence of an Event of Default described in Section 8.1(e) or
(iii) the acceleration of any Loan or termination of any Commitment pursuant to
Section 8.2, each other Lender with a Revolving Commitment shall irrevocably and
unconditionally purchase (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan) from the Swingline
Lender, without recourse or warranty, an undivided interest and participation in
such Swingline Loan in an amount equal to such other Lender’s Applicable
Percentage thereof, by directly purchasing a participation in such Swingline
Loan in such amount (regardless of whether the conditions precedent thereto set
forth in Section 4.2 are then satisfied, whether or not the Borrower has
submitted a Notice of Borrowing and
39



--------------------------------------------------------------------------------



whether or not the Commitments are then in effect, any Event of Default exists
or all the Loans have been accelerated) and paying the proceeds thereof to the
Swingline Lender at the address provided in Section 10.1, or at such other
address as the Swingline Lender may designate, in Dollars and in immediately
available funds. If such amount is not in fact made available to the Swingline
Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate. If such
Lender does not pay such amount forthwith upon the Swingline Lender’s demand
therefor, and until such time as such Lender makes the required payment, the
Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of such unpaid participation obligation for all purposes of the
Credit Documents other than those provisions requiring the other Lenders to
purchase a participation therein. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section 2.3(c) until such amount has been
purchased (as a result of such assignment or otherwise). The principal amount of
all Swingline Loans shall be due and payable in full on the Maturity Date,
unless accelerated sooner pursuant to Section 8.2 or required to be repaid by
the Swingline Lender pursuant to the foregoing terms of this Section  2.3(c).
(d)Interest. Subject to the provisions of Section 3.1, each Swingline Loan shall
bear interest, at the option of the Borrower, at a per annum rate equal to (i)
the Adjusted Base Rate or (ii) the 30-Day Interbank Offered Rate plus the
Applicable Rate. Interest on Swingline Loans shall be payable in arrears on each
applicable Interest Payment Date (or at such other times as may be specified
herein).
(e)Swingline Note. If requested by the Swingline Lender, the Swingline Loans
made by the Swingline Lender shall be evidenced by a duly executed promissory
note of the Borrower to the Swingline Lender in the face amount of the Swingline
Sublimit and in substantially the form of Exhibit 2.3(e).
(f)    Repayment. All Swingline Loans outstanding on the Maturity Date for the
Revolving Commitments shall be due and payable in full on such date unless
accelerated sooner pursuant to Section 8.2.


ARTICLE III.


OTHER PROVISIONS RELATING TO CREDIT FACILITIES


3.1Default Rate.
(i) Immediately upon the occurrence, and during the continuance, of an Event of
Default under Section 8.1(a) or (e) or (ii) at the election of the Required
Lenders, upon the occurrence, and during the continuance, of any other Event of
Default, the principal of and, to the extent permitted by law, interest on the
Loans and any other amounts owing hereunder or under the other Credit Documents
shall bear interest, payable on demand, at a per annum rate 2% greater than the
rate which would otherwise be applicable (or if no rate is applicable, whether
in respect of interest, fees or other amounts, then the Adjusted Base Rate plus
2%).
3.2Extension and Conversion.
40



--------------------------------------------------------------------------------



The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (i) except as
provided in Section 3.8, Eurodollar Loans may be converted into Base Rate Loans
or extended as Eurodollar Loans for new Interest Periods only on the last day of
the Interest Period applicable thereto, (ii) without the consent of the Required
Lenders, Eurodollar Loans may be extended, and Base Rate Loans may be converted
into Eurodollar Loans, only if the conditions precedent set forth in Section 4.2
are satisfied on the date of extension or conversion, (iii) Loans extended as,
or converted into, Eurodollar Loans shall be subject to the terms of the
definition of “Interest Period” set forth in Section 1.1 and shall be in such
minimum amounts as provided in Section 2.1(d)(ii), (iv) no more than ten
Eurodollar Loans shall be outstanding hereunder at any time (it being understood
that, for purposes hereof, Eurodollar Loans with different Interest Periods
shall be considered as separate Eurodollar Loans, even if they begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period) and (v) any
request for extension or conversion of a Eurodollar Loan which shall fail to
specify an Interest Period shall be deemed to be a request for an Interest
Period of one month. Each such extension or conversion shall be effected by the
Borrower by giving a Notice of Extension/Conversion (or telephonic notice
promptly confirmed in writing) to the office of the Administrative Agent
specified in specified in Schedule 2.1, or at such other office as the
Administrative Agent may designate in writing, prior to (i) 12:00 Noon
(Charlotte, North Carolina time) on the Business Day of, in the case of the
conversion of a Eurodollar Loan into a Base Rate Loan, and (ii) 10:30 a.m.
(Charlotte, North Carolina time) on the second Business Day prior to, in the
case of the extension of a Eurodollar Loan as, or conversion of a Base Rate Loan
into, a Eurodollar Loan, the date of the proposed extension or conversion,
specifying the date of the proposed extension or conversion, the Loans to be so
extended or converted, the types of Loans into which such Loans are to be
converted and, if appropriate, the applicable Interest Periods with respect
thereto. Each request for extension or conversion shall be irrevocable and shall
constitute a representation and warranty by the Borrower of the matters
specified in subsections (b), (c), (d) and (e) of Section 4.2. In the event the
Borrower fails to request extension or conversion of any Eurodollar Loan in
accordance with this Section, then the Borrower shall be deemed to have
requested an extension or conversion thereof to a Eurodollar Loan with an
Interest Period of one month at the end of the Interest Period applicable
thereto. In the event any such conversion or extension is not permitted or
required by this Section, then such Eurodollar Loan shall be automatically
converted into a Base Rate Loan at the end of the Interest Period applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed extension or conversion affecting any Loan.
This Section shall not apply to Swingline Loans.
3.3Prepayments.
(a)Voluntary Prepayments.
The Borrower shall have the right to prepay Loans in whole or in part from time
to time, with irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit 3.3 (a “Notice of Prepayment”)
given prior to but not later than (i) 2:00 p.m. (Charlotte, North Carolina
time) on the same Business Day as each prepayment of a Base Rate Loan or a
Swingline Loan and (ii) 11:00 a.m. (Charlotte, North Carolina time) on the same
Business Day as each prepayment of a Eurodollar Loan, specifying the date and
amount of prepayment, whether the prepayment is of Revolving Loans, Swingline
Loans, the Term Loan or Incremental Term Loans, or a combination thereof and, if
a combination thereof, the amount allocable to each and whether the prepayment
is of Eurodollar Loans, Base Rate Loans, Swingline Loans or a combination
thereof, and, if of a combination thereof, the amount allocable
41



--------------------------------------------------------------------------------



to each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice; provided,
however, that each partial prepayment of Loans shall be in a minimum principal
amount of $1,000,000 and integral multiples of $100,000. Subject to the
foregoing terms and Section 3.18, amounts prepaid under this Section 3.3(a)
shall be applied as the Borrower may elect; provided that if the Borrower fails
to specify a voluntary prepayment then such prepayment shall be applied to the
applicable Loans, in each case first to Base Rate Loans and then to Eurodollar
Loans, in direct order of Interest Period maturities and, in the case of a
prepayment of the Term Loan or an Incremental Term Loan, such prepayment shall
be applied ratably to the remaining principal amortization payments. A Notice of
Prepayment received after the time periods required above shall be deemed
received on the next Business Day. All prepayments under this Section 3.3(a)
shall be subject to Section 3.12, but otherwise without premium or penalty.
(b)Mandatory Prepayments.
(i)If at any time the sum of the aggregate amount of the outstanding Revolving
Loans plus LOC Obligations outstanding plus Swingline Loans outstanding shall
exceed the Revolving Committed Amount, the Borrower shall immediately make
payment on the Loans and/or Cash Collateralize the LOC Obligations in an amount
sufficient to eliminate such excess. All amounts required to be paid pursuant to
Section 3.3(b) shall be applied as follows: to the Swingline Loans and to the
Revolving Loans and (after all Revolving Loans and Swingline Loans have been
repaid) to a cash collateral account in respect of LOC Obligations. Within the
parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities.
(ii)Upon the occurrence of a Change of Control, unless the Required Lenders
shall elect otherwise, (A) the Commitments shall automatically terminate and (B)
the Borrower shall promptly, and in any event, within three Business Days,
prepay all accrued fees and all unpaid principal of and any accrued interest in
respect of all Loans and Cash Collateralize all LOC Obligations.
All prepayments under this Section 3.3(b) shall be subject to Section 3.12.
3.4Termination of Revolving Commitments, Reduction of Revolving Committed Amount
or Increase in Commitments.
(a)Voluntary Reductions of Revolving Committed Amount. The Borrower may from
time to time permanently reduce or terminate the Revolving Committed Amount in
whole or in part (in minimum aggregate amounts of $5,000,000 or in integral
multiples of $1,000,000 in excess thereof (or, if less, the full remaining
amount of the then applicable Revolving Committed Amount)) upon five Business
Days’ prior written notice to the Administrative Agent; provided, that, no such
termination or reduction shall be made which would cause the sum of the
aggregate principal amount of the outstanding Revolving Loans plus LOC
Obligations plus Swingline Loans to exceed the Revolving Committed Amount or
unless, concurrently with such termination or reduction, the Revolving Loans and
Swingline Loans are repaid to the extent necessary to eliminate such excess. The
Administrative Agent shall promptly notify each affected Lender of receipt by
the Administrative Agent of any notice from the Borrower pursuant to this
Section 3.4(a).
42



--------------------------------------------------------------------------------



(b)Mandatory Termination of Revolving Commitments. The Revolving Commitments
shall automatically terminate on the Maturity Date therefor.
(c)Increase in Commitments. The Borrower shall have the right, upon at least
fifteen (15) Business Days’ prior written notice to the Administrative Agent, to
increase (in one or more increases) the Revolving Committed Amount or institute
one or more Incremental Term Loans at any time prior to the date that is three
(3) months prior to the Maturity Date, subject, however, in any such case, to
satisfaction of the following conditions precedent:
(i)the sum of (A) the aggregate amount of all increases in the Revolving
Committed Amount pursuant to this Section 3.4(c) plus (B) the aggregate original
principal amount of all Incremental Term Loans made pursuant to Section 2.1(c)
shall not exceed $500,000,000;
(ii)no Default or Event of Default shall exist prior to or after giving effect
to such increase or institution on the date on which such increase or
institution is to become effective;
(iii)the representations and warranties set forth in Article V shall be true and
correct in all material respects on and as of the date on which such increase or
institution is to become effective (except for those which expressly relate to
an earlier date);
(iv)such increase or institution shall be in a minimum amount of $10,000,000 and
in integral multiples of $5,000,000 in excess thereof (or such lesser amounts as
the Administrative Agent may agree);
(v)such requested increase or institution shall only be effective upon receipt
by the Administrative Agent of (A) additional commitments in a corresponding
amount of such requested increase or institution from either existing Lenders
and/or one or more other institutions that qualify as an Eligible Assignee (it
being understood and agreed that no existing Lender shall be required to provide
an additional commitment) and (B) documentation from each institution providing
an additional commitment evidencing their commitment and their obligations under
this Credit Agreement in form and substance acceptable to the Administrative
Agent (which documentation shall take the form of Incremental Term Loan
Agreements, in the case of an institution of an Incremental Term Loan);
(vi)the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower) it may reasonably request
relating to the corporate or other necessary authority for and the validity of
such increase or institution, and any other matters relevant thereto, all in
form and substance reasonably satisfactory to the Administrative Agent;
(vii)if any Revolving Loans are outstanding at the time of the increase in the
Revolving Committed Amount, the Borrower shall, if applicable, prepay one or
more existing Revolving Loans (such prepayment to be subject to Section 3.12) in
an amount necessary such that after giving effect to the increase in the
Revolving Committed Amount, each Lender will hold its pro rata share (based on
its Applicable Percentage of the increased Revolving Committed Amount) of
outstanding Revolving Loans;
(viii)if the reallocation, if any, of outstanding Loans among the Lenders in
connection with such increase results in the prepayment of Eurodollar Loans on a
day which is not the last
43



--------------------------------------------------------------------------------



day of an Interest Period with respect thereto, the Borrower shall have paid to
each affected Lender such amounts, if any, as may be required pursuant to
Section 3.12; and
(ix)in the case of the institution of an Incremental Term Loan:
(A)the final maturity date for such Incremental Term Loan shall be as set forth
in the applicable Incremental Term Loan Agreement, provided that such date shall
not be earlier than the Maturity Date for the Term Loan;
(B)the scheduled principal amortization payments under such Incremental Term
Loan shall be as set forth in the applicable Incremental Term Loan Agreement;
provided that there shall be no scheduled amortization payments prior to the
Maturity Date for the Term Loan;
(C)the Applicable Rate for such Incremental Term Loan shall be the percentage(s)
per annum set forth in the applicable Incremental Term Loan Agreement; and
(D)    except as provided in subsections (A), (B) and (C) above, the terms of
each Incremental Term Loan shall be identical to that of the Term Loan.


3.5Fees.
(a)Unused Fee. In consideration of the Revolving Commitments of the Lenders
hereunder, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender with a Revolving Commitment a fee (the “Unused Fee”)
equal to the Applicable Rate per annum for Unused Fees then in effect on the
Unused Revolving Committed Amount for each day during the applicable Unused Fee
Calculation Period (hereinafter defined), subject to adjustment as provided in
Section 3.18. The Unused Fee shall commence to accrue on the Closing Date and
shall be due and payable in arrears on the first business day of each April,
July, October and January (and any date that the Revolving Committed Amount is
reduced as provided in Section 3.4 and the Maturity Date) for the immediately
preceding quarter (or portion thereof) (each such quarter or portion thereof for
which the Unused Fee is payable hereunder being herein referred to as an “Unused
Fee Calculation Period”), beginning with the first of such dates to occur after
the Closing Date. For purposes of computation of the Unused Fees, the Swingline
Loans shall not be counted toward or considered usage of the Revolving Committed
Amount.
(b)Letter of Credit Fees.
(i)Standby Letter of Credit Issuance Fee. In consideration of the issuance of
standby Letters of Credit hereunder, the Borrower promises to pay to the
Administrative Agent for the account of each Lender with a Revolving Commitment
a fee in Dollars (the “Standby Letter of Credit Fee”) on such Lender’s
Applicable Percentage of the Dollar Equivalent of the average daily maximum
amount available to be drawn under each such standby Letter of Credit computed
at a per annum rate for each day from the date of issuance to the date of
expiration equal to the Applicable Rate; provided, however, any Standby Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Lender pursuant to Section
2.2 shall be payable, to the maximum extent permitted by applicable law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable
44



--------------------------------------------------------------------------------



Percentages allocable to such Letter of Credit pursuant to Section 3.18(a)(iv),
with the balance of such fee, if any, payable to the Issuing Lender for its own
account (or in the event the Borrower has provided such Cash Collateral, such
balance shall be deemed waived and shall not be payable by the Borrower). The
Standby Letter of Credit Fee will be payable quarterly in arrears on the first
Business Day of each April, July, October and January for the immediately
preceding quarter (or a portion thereof).
(ii)Trade Letter of Credit Drawing Fee. In consideration of the issuance of
trade Letters of Credit and Bankers’ Acceptances hereunder, the Borrower
promises to pay to the Administrative Agent for the account of each Lender with
a Revolving Commitment a fee in Dollars (the “Trade Letter of Credit Fee”) on
such Lender’s Applicable Percentage of the Dollar Equivalent of the average
daily maximum amount available to be drawn under each such trade Letter of
Credit and each Bankers’ Acceptance computed at a per annum rate for each day
from the date of issuance to the date of expiration equal to the Applicable
Rate; provided, however, any Trade Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any trade Letter of Credit or
Bankers’ Acceptance as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lender pursuant to Section 2.2 shall be
payable, to the maximum extent permitted by applicable law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such trade Letter of Credit or Bankers’ Acceptance
pursuant to Section 3.18(a)(iv), with the balance of such fee, if any, payable
to the Issuing Lender for its own account (or in the event the Borrower has
provided such Cash Collateral, such balance shall be deemed waived and shall not
be payable by the Borrower). The Trade Letter of Credit Fee will be payable
quarterly in arrears on the first Business Day of each April, July, October and
January for the immediately preceding quarter (or a portion thereof).
(iii)Issuing Lender Fees. In addition to the Standby Letter of Credit Fee
payable pursuant to clause (i) above and the Trade Letter of Credit Fee payable
pursuant to clause (ii) above, the Borrower promises to pay to the Issuing
Lender for its own account without sharing by the other Lenders customary
charges from time to time of the Issuing Lender with respect to the issuance,
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit and Bankers’ Acceptances (collectively,
the “Issuing Lender Fees”).
3.6Capital Adequacy and Liquidity.
If any Lender has determined that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s (or its holding company’s) capital, assets or liquidity as a
consequence of its commitments or obligations hereunder to a level below that
which such Lender (or its holding company) could have achieved but for such
Change in Law (taking into consideration such Lender’s (or its holding
company’s) policies with respect to capital adequacy and liquidity), then, upon
notice from such Lender to the Borrower, the Borrower shall be obligated to pay
to such Lender such additional amount or amounts as will compensate such Lender
(or its holding company) for such reduction. Each determination by any such
Lender of amounts owing under this Section shall, absent manifest error, be
presumed correct and binding on the parties hereto.
3.7Inability to Determine Rates.
(a)Subject to clause (b) below, if in connection with any request for a
Eurodollar Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (a) Dollar deposits are
45



--------------------------------------------------------------------------------



not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Loan or (b) adequate
and reasonable means do not exist for determining the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Loan or in
connection with an existing or proposed Base Rate Loan, or (ii) the
Administrative Agent or the Required Lenders determine that for any reason the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Loans shall be suspended (to the extent of the affected
Eurodollar Loans or Interest Periods) and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Base Rate
component of the Base Rate, the utilization of the Eurodollar Base Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of Eurodollar Loans
(to the extent of the affected Eurodollar Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein.
(b) Effect of Benchmark Transition Event.
(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Credit Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 3.7(b) will occur prior to the applicable
Benchmark Transition Start Date.
(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Credit Agreement.
(iii)Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.7(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
46



--------------------------------------------------------------------------------



decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.7(b).
(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Loan of, conversion to or continuation of
Eurodollar Loan to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon LIBOR will not be used in any determination of the Base
Rate.


3.8Illegality.
If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Base Rate, or to determine or
charge interest rates based upon the Eurodollar Base Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on written notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Base Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Base Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist (which notice shall be delivered
promptly upon termination of such circumstances). Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all of such Lender’s
Eurodollar Loans to Base Rate Loans (the interest rate on which Base Rate Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurodollar Base Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Base Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Base Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Base Rate (which notice shall be
delivered promptly upon cessation of such illegality). Upon any such prepayment
or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.9Increased Costs.
If any Change in Law shall:
47



--------------------------------------------------------------------------------



(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);
(ii)subject any Lender to any tax of any kind whatsoever (excluding federal
taxation of the overall net income of any Lender) with respect to this Credit
Agreement, any Letter of Credit, any Bankers’ Acceptance, any Participation
Interest in a Letter of Credit or Bankers’ Acceptance or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Taxes or Other Taxes covered by Section 3.11); or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Credit Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or Bankers’ Acceptance (as applicable) or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Base Rate (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender of participating in,
issuing or maintaining any Letter of Credit or Bankers’ Acceptance (or of
maintaining its obligation to participate in or to issue any Letter of Credit or
Bankers’ Acceptance), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
3.10Mitigation Obligations, Etc.
(a)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.6 or 3.9 and delivered to the
Borrower shall be presumed correct absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.
(b)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to
Section 3.6 or 3.9 for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(c)Designation of a Different Applicable Lending Office. If any Lender requests
compensation under Section 3.6 or 3.9, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.11, or if any Lender gives a notice pursuant to
Section 3.8, then such Lender shall, as applicable, use reasonable efforts to
designate a different Applicable Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.6, 3.9 or 3.11, as the case may be, in the future, or eliminate the
need for the notice
48



--------------------------------------------------------------------------------



pursuant to Section 3.8, as applicable, and (ii) in each case, would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(d)Replacement of Lenders. If any Lender requests compensation under Section 3.6
or 3.9, if any Lender gives a notice pursuant to Section 3.8, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.11, the Borrower
may replace such Lender in accordance with Section 10.18.
3.11Taxes.
(a)Any and all payments by the Borrower to or for the account of any Lender or
the Administrative Agent hereunder or under any other Credit Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, (A) taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof and (B) any withholding taxes
imposed under FATCA (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable under this Credit Agreement or any other Credit
Document to any Lender or the Administrative Agent, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.11) such
Lender or the Administrative Agent receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law, and (iv) the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 10.1, the original or a certified copy of a
receipt evidencing payment thereof.
(b)In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Credit Agreement or
any other Credit Document or from the execution or delivery of, or otherwise
with respect to, this Credit Agreement or any other Credit Document (hereinafter
referred to as “Other Taxes”).
(c)The Borrower agrees to indemnify each Lender and the Administrative Agent for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.11) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.
(d)Each Lender that is a United States person under section 7701(a)(30), on or
prior to the date of its execution and delivery of this Credit Agreement in the
case of each Lender listed on the signature pages hereof and on or prior to the
date on which it becomes a Lender in the case of each other Lender, and from
time to time thereafter if requested in writing by the Borrower or the
Administrative Agent, shall provide the Borrower and the Administrative Agent
with Internal Revenue Service Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax. Each Lender that is
49



--------------------------------------------------------------------------------



not a United States person under Section 7701(a)(30) of the Code (a “Foreign
Lender”), on or prior to the date of its execution and delivery of this Credit
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Borrower
or the Administrative Agent (but only so long as such Lender remains lawfully
able to do so), shall provide the Borrower and the Administrative Agent with
(i) Internal Revenue Service Form W-8BEN or W-8ECI, as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to this Credit
Agreement is effectively connected with the conduct of a trade or business in
the United States, or (ii)  any other form or certificate required by any taxing
authority (including any certificate required by Sections 871(h) and 881(c) of
the Internal Revenue Code), certifying that such Lender is entitled to an
exemption from or a reduced rate of tax on payments pursuant to this Credit
Agreement or any of the other Credit Documents.
In addition, if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the date of
this Credit Agreement.
(e)For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 3.11(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 3.11(a) or 3.11(b) with respect to Taxes imposed by the United
States; provided, however, that should a Lender, which is otherwise exempt from
or subject to a reduced rate of withholding tax, become subject to Taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.
(f)If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 3.11, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the reasonable judgment of such Lender, is not
otherwise disadvantageous to such Lender.
(g)Within thirty (30) days after the date of any payment of Taxes, the Borrower
shall furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing such payment.
(h)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 3.11 shall survive the repayment of
50



--------------------------------------------------------------------------------



the Loans, LOC Obligations and other obligations under the Credit Documents and
the termination of the Commitments hereunder.
3.12Compensation.
Upon the request of any Lender, the Borrower shall pay to such Lender such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense (including loss of
anticipated profits) incurred by it as a result of:
(a)any payment, prepayment, or conversion of a Eurodollar Loan for any reason
(including, without limitation, the acceleration of the Loans pursuant to
Section 8.2) on a date other than the last day of the Interest Period for such
Loan; or
(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any condition precedent specified in Article IV to be satisfied)
to borrow, convert, continue, or prepay a Eurodollar Loan on the date for such
borrowing, conversion, continuation, or prepayment specified in the relevant
notice of borrowing, prepayment, continuation, or conversion under this Credit
Agreement.
With respect to Eurodollar Loans, such indemnification may include an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of the applicable Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Loans provided for herein (excluding,
however, the Applicable Rate included therein, if any) over (b) the amount of
interest (as reasonably determined by such Lender) which would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurodollar market. The covenants of
the Borrower set forth in this Section 3.12 shall survive the repayment of the
Loans, LOC Obligations and other obligations under the Credit Documents and the
termination of the Commitments hereunder.
3.13Pro Rata Treatment.
Except to the extent otherwise provided herein:
(a)Loans. Each Loan, each payment or (subject to the terms of Section 3.3)
prepayment of principal of any Loan or reimbursement obligations arising from
drawings under Letters of Credit, each payment of interest on the Loans or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of Unused Fees, each payment of the Standby Letter of Credit Fee, each
payment of the Trade Letter of Credit Fee, each reduction in Commitments and
each conversion or extension of any Loan, shall be allocated pro rata among the
applicable Lenders in accordance with the respective Applicable Percentages.
(b)Advances. The obligations of the Lenders hereunder to make Loans and to fund
Participation Interests in Letters of Credit and Swingline Loans or to make any
payment under Section 10.5(c) are several and not joint. The failure of any
Lender to make any Loan or to fund any such Participation Interests or to make
any payment under Section 10.5(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be
51



--------------------------------------------------------------------------------



responsible for the failure of any other Lender to so make its Loan, purchase
its Participation Interests or to make any payment under Section 10.5(c).
(c)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Eurodollar Loans (or, in the case of any
borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.1
(or, in the case of a borrowing of Base Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section 2.1)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans; the Administrative Agent shall not request that the Borrower
make such payment unless such Lender has not made such payment to the
Administrative Agent within two Business Days following demand. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be presumed correct, absent
manifest error.
52



--------------------------------------------------------------------------------



3.14Sharing of Payments.
The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Loan, LOC Obligations or other obligation in the
amount of such Participation Interest. Except as otherwise expressly provided in
this Credit Agreement, if any Lender or the Administrative Agent shall fail to
remit to the Administrative Agent or any other Lender an amount payable by such
Lender or the Administrative Agent to the Administrative Agent or such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.14 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 3.14 to share in the benefits of
any recovery on such secured claim.
3.15Payments, Computations; Retroactive Adjustments of Applicable Rate.
All payments hereunder shall be made to the Administrative Agent in Dollars in
immediately available funds, without recoupment, setoff, deduction, counterclaim
or withholding of any kind, and, except as otherwise specifically provided
herein, at the Administrative Agent’s office specified in Schedule 2.1 not later
than 2:00 p.m. (Charlotte, North Carolina time) on the date when due. Payments
received after such time shall be deemed to have been received on the next
succeeding Business Day. The Administrative Agent may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Borrower maintained with the
Administrative Agent (with notice to the Borrower). The Borrower shall, at the
time it makes any payment under this Credit Agreement, specify to the
Administrative Agent the Loans, LOC Obligations, Fees, interest or other amounts
payable by the Borrower hereunder to which such payment is to be applied (and in
the event that it fails so to specify, or if such application would be
inconsistent with the terms hereof, the Administrative Agent shall distribute
such payment to the Lenders in such manner as the Administrative Agent may
determine to be appropriate in respect of obligations owing by the Borrower
hereunder, subject to the terms of Section 3.13(a)). The Administrative Agent
will distribute such payments to such Lenders, if any such payment is received
prior to 2:00 p.m. (Charlotte, North Carolina
53



--------------------------------------------------------------------------------



time) on a Business Day in like funds as received prior to the end of such
Business Day and otherwise the Administrative Agent will distribute such payment
to such Lenders on the next succeeding Business Day. Whenever any payment
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day (subject
to accrual of interest and Fees for the period of such extension), except that
in the case of Eurodollar Loans, if the extension would cause the payment to be
made in the next following calendar month, then such payment shall instead be
made on the next preceding Business Day. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Base Rate) shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to this
Section 3.15, bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be presumed
correct, absent manifest error.
3.16Evidence of Debt.
(a)Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.
(b)The Administrative Agent shall maintain the Register pursuant to Section
10.3(c), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount, type and Interest Period of
each such Loan hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from or for the
account of the Borrower and each Lender’s share thereof. The Administrative
Agent will make reasonable efforts to maintain the accuracy of the subaccounts
referred to in the preceding sentence and to promptly update such subaccounts
from time to time, as necessary.
(c)The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.16 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be presumed correct,
absent manifest error and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay the Obligations owing to such Lender.
3.17Cash Collateral.
(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit or made any payment under any
Bankers’ Acceptance and such drawing or payment has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any LOC
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all LOC
Obligations. At any time that there shall exist a Defaulting Lender, within
54



--------------------------------------------------------------------------------



three (3) Business Days after the request of the Administrative Agent, the
Issuing Lender or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 3.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders (including the Swingline Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
(c)Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 3.17 or
Sections 2.2, 2.3, 3.3, 3.18 or 8.2 in respect of Letters of Credit, Bankers’
Acceptances or Swingline Loans shall be held and applied to the satisfaction of
the specific LOC Obligations, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.3(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 3.17 may be
otherwise applied in accordance with Section 8.3), and (y) the Person providing
Cash Collateral and the Issuing Lender or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
3.18Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 10.6 or the definition of
“Required Lenders”.
55



--------------------------------------------------------------------------------



(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.2), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Lender or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Lender or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan, Letter of Credit or Bankers’ Acceptance;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Credit Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Credit Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lender or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Credit Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Credit Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any Unused Fee pursuant to Section 3.5(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Standby
Letter of Credit Fees and Trade Letter of Credit Fees as provided in Section
3.5(b).
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.2 and 2.3, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date of such reallocation, no Default or Event of Default exists; and
(ii) the aggregate
56



--------------------------------------------------------------------------------



obligation of each non-Defaulting Lender to acquire, refinance or fund
Participation Interests in Letters of Credit, Bankers’ Acceptances and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
principal amount of the Revolving Loans of that Lender.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit, Bankers’ Acceptances
and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
3.18(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
3.19Extension Option.
(a)    Request for Extensions. Not more than once during the term of this Credit
Agreement, the Borrower may by notice to the Administrative Agent (which notice
must be given not earlier than 60 days prior to the next anniversary of the
Closing Date and not later than 30 days prior to the next anniversary of the
Closing Date (the “Anniversary Date”)), request that the Lenders extend the
Maturity Date for one additional year. Each Lender shall, by notice to the
Borrower and the Administrative Agent not later than the 15h day following the
date of any such request from the Borrower, advise the Borrower whether or not
it agrees to extend the Maturity Date as requested. Each decision by a Lender
shall be in the sole discretion of such Lender, and any Lender that has not so
advised the Administrative Agent by the 15th day following the date of such
request from the Borrower shall be deemed to have declined to agree to such
extension. Each of the parties hereto acknowledges and agrees that no Lender
shall be obligated to extend the Maturity Date pursuant to the terms of this
Section 3.19. Any Lender who fails to agree to the extension request of the
Borrower, as set forth herein, shall be referred to, for purposes of this
Section, as a “Non-Extending Lender”.


    (b)    Extension. If the Administrative Agent and the Lenders holding
unfunded Commitments and outstanding Loans representing at least 50% of the
Revolving Committed Amount and the outstanding amount of the Term Loans agree to
any such request for extension of the Maturity Date (collectively, the
“Approving Lenders”), then the Borrower may, subject to the conditions set forth
in Section 3.19(d), extend the Maturity Date for an additional year solely as to
the Approving Lenders; provided that the Maturity Date shall never extend beyond
any date for which the Borrower does not have approval. If Non-Extending Lenders
hold unfunded Commitments and outstanding Loans representing more than 50% of
the Revolving Committed Amount plus the outstanding amount of the Term Loans,
then the Borrower shall withdraw its extension request and the Maturity Date
will remain unchanged. With respect to the Non-Extending Lenders, it is
understood and agreed that the Maturity Date relating to the Non-Extending
Lenders shall remain unchanged and the repayment of all obligations owed to them
57



--------------------------------------------------------------------------------



and the termination of their Commitments shall occur on the then existing
Maturity Date without giving effect to such extension request.


(c)    Replacement of Non-Extending Lenders. Subject to the satisfaction of the
minimum extension requirement in Section 3.19(b) and the other conditions to the
effectiveness of any such extension set forth in Section 3.19(d), the Borrower
shall have the right (but not the obligation), in its sole discretion, to, no
later than the date that occurs sixty (60) days following the applicable
Anniversary Date, elect to replace any Non-Extending Lender pursuant to Section
10.18 by causing such Non-Extending Lender to assign and delegate, without
recourse, its interests, rights and obligations as a Lender under this Credit
Agreement and the related Credit Documents to one or more existing Lenders or
Eligible Assignees (provided, that the applicable existing Lender or Eligible
Assignee agrees to the extension of the Maturity Date requested by the
Borrower).
(d)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date of each Approving Lender pursuant to this
Section 3.19 shall not be effective with respect to any Approving Lender unless,
on the applicable Anniversary Date: (i) no Default shall exist or be continuing
either prior to or after giving effect thereto; (ii) the representations and
warranties contained in this Credit Agreement and the other Credit Documents
shall be true and correct in all material respects on and as of such date with
the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date) and (iii) the Administrative Agent
shall have received all documents (including resolutions of the board of
directors of the Borrower) it may reasonably request relating to the corporate
or other necessary authority for and the validity of such extension, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.


ARTICLE IV.


CONDITIONS
4.1Closing Conditions.
The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans or the Issuing Lender to issue the initial Letter of Credit,
whichever shall occur first, shall be subject to satisfaction of the following
conditions (in form and substance acceptable to the Lenders):
(a)Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement, (ii) the Notes in favor of the
Lenders that have requested a Note and (iii) all other Credit Documents, each in
form and substance acceptable to the Administrative Agent in its sole
discretion.
(b)Corporate Documents. Receipt by the Administrative Agent of the following:
(i)Charter Documents. Copies of the articles or certificates of incorporation or
other organization documents of the Borrower certified to be true and complete
as of a recent date by the appropriate Governmental Authority of the state or
other jurisdiction of its incorporation or organization and certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.
58



--------------------------------------------------------------------------------



(ii)Bylaws. A copy of the bylaws, operating agreement or partnership agreement
of the Borrower certified by a secretary or assistant secretary of the Borrower
to be true and correct as of the Closing Date.
(iii)Resolutions. Copies of resolutions of the Board of Directors or other
governing body of the Borrower approving and adopting the Credit Documents to
which it is a party, the transactions contemplated therein and authorizing
execution and delivery thereof, certified by a secretary or assistant secretary
of the Borrower to be true and correct and in force and effect as of the Closing
Date.
(iv)Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing could have a Material Adverse Effect.
(v)Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.
(c)Opinions of Counsel. The Administrative Agent shall have received a legal
opinion in form and substance reasonably satisfactory to the Administrative
Agent dated as of the Closing Date from counsel to the Borrower.
(d)Material Adverse Effect. Since December 28, 2019, there shall not have
occurred or otherwise exist an event or condition which has had or would
reasonably be expected to have a Material Adverse Effect.
(e)[Reserved.]
(f)Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by the chief financial officer, president
or treasurer of the Borrower as of the Closing Date stating that immediately
after giving effect to this Credit Agreement, the other Credit Documents and all
the transactions contemplated therein to occur on such date, (1) no Default or
Event of Default exists, (2) all representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects
(except for those which expressly relate to an earlier date), and (3) the
Borrower is in compliance with each of the financial covenants set forth in
Section 6.11.
(g)Existing Indebtedness. All existing Indebtedness of the Borrower and its
Subsidiaries (excluding Indebtedness permitted pursuant to Section 7.1) shall be
repaid in full, all commitments (if any) in respect thereof shall have been
terminated and all guarantees therefor and security therefor shall be released,
and the Administrative Agent shall have received payoff letters in form and
substance satisfactory to it evidencing such repayment, termination and release.
(h)Fees and Expenses. Payment by the Borrower of all invoiced and documented
fees and expenses owed by them to the Lenders, Arrangers and the Administrative
Agent, including, without limitation, payment to the Administrative Agent and
the Arrangers of the fees set forth in the Fee Letters.
(i)Notice of Account Designation. The Administrative Agent shall have received a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.
59



--------------------------------------------------------------------------------



(j)KYC and Beneficial Ownership Certification. The Lead Arrangers shall have
received, at least five (5) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Act. If Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, the Borrower shall have
delivered to the Administrative Agent, and directly to any Lender requesting the
same, a Beneficial Ownership Certification in relation to it, in each case at
least five (5) Business Days prior to the Closing Date.
Without limiting the generality of the last paragraph of Section 9.3, for
purposes of determining compliance with the conditions specified in this Section
4.1, each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.2Conditions to all Extensions of Credit.
The obligations of each Lender to make, convert or extend any Loan and of the
Issuing Lender to issue or extend any Letter of Credit (including the initial
Loans and the initial Letter of Credit) are subject to satisfaction of the
following conditions:
(a)The Borrower shall have delivered (i) in the case of any Loan, an appropriate
Notice of Borrowing or Notice of Extension/Conversion or (ii) in the case of any
Letter of Credit, the Issuing Lender shall have received an appropriate request
for issuance in accordance with the provisions of Section 2.2(b);
(b)The representations and warranties set forth in Article V (other than
Sections 5.2 and 5.8) shall, subject to the limitations set forth therein, be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, as of such date (except for those which expressly relate to an earlier
date);
(c)No Default or Event of Default shall exist and be continuing either prior to
or after giving effect thereto; and
(d)Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof) or to the issuance of such Letter of
Credit, as the case may be, (i) the sum of the aggregate principal amount of
outstanding Revolving Loans plus LOC Obligations outstanding plus outstanding
Swingline Loans shall not exceed the Revolving Committed Amount, (ii) the LOC
Obligations shall not exceed the LOC Sublimit and (iii) the outstanding
Swingline Loans shall not exceed the Swingline Sublimit.
(e)In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Issuing Lender would make it impracticable for such Letter of Credit to be
denominated in the relevant Alternative Currency.
60



--------------------------------------------------------------------------------



The delivery of each Notice of Borrowing, each Notice of Extension/Conversion
and each request for a Letter of Credit pursuant to Section 2.2(b) shall
constitute a representation and warranty by the Borrower of the correctness of
the matters specified in subsections (b), (c) and (d) above.
ARTICLE V.


REPRESENTATIONS AND WARRANTIES
The Borrower hereby represent to the Administrative Agent and each Lender that:
5.1Financial Condition.
The financial statements delivered to the Lenders pursuant to Section 6.1(a) and
(b), (i) have been prepared in accordance with GAAP and (ii) present fairly (on
the basis disclosed in the footnotes to such financial statements) in all
material respects the consolidated and consolidating financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods.
5.2No Material Change.
Since December 28, 2019, there has been no development or event relating to or
affecting the Borrower which has had or could reasonably be expected to have a
Material Adverse Effect.
5.3Organization and Good Standing.
Each of the Borrower and its Material Subsidiaries (a) is duly organized,
validly existing and is in good standing under the laws of the jurisdiction of
its incorporation or organization, (b) has the requisite power and authority to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged except to the
extent that the failure to have such legal right could not reasonably be
expected to have a Material Adverse Effect and (c) is duly qualified to conduct
business and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing could not reasonably be expected to have a Material
Adverse Effect.
5.4Power; Authorization; Enforceable Obligations.
The Borrower has the corporate or other necessary power and authority, to make,
deliver and perform the Credit Documents to which it is a party, to obtain
extensions of credit hereunder, and has taken all necessary corporate action to
authorize the borrowings and other extensions of credit on the terms and
conditions of this Credit Agreement and to authorize the execution, delivery and
performance of the Credit Documents to which it is a party. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of the Borrower in connection with the borrowings or other
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of the Credit Documents. This Credit Agreement has
been, and each other Credit Document will be, duly executed and delivered on
behalf of the Borrower. This Credit Agreement constitutes, and each other Credit
Document, when executed and delivered, will constitute, a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
61



--------------------------------------------------------------------------------



enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
5.5No Conflicts.
Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its articles or certificate of incorporation or bylaws or
other organizational or governing documents of the Borrower, (b) violate,
contravene or materially conflict with any material Requirement of Law or any
other material law, regulation (including, without limitation, Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or conflict with contractual provisions of, or cause
an event of default under, any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which could reasonably be expected to
have a Material Adverse Effect, or (d) result in or require the creation of any
Lien upon or with respect to its properties. No Default or Event of Default has
occurred and is continuing.
5.6Ownership.
Except where the failure to have such title could not reasonably be expected to
have a Material Adverse Effect, each of the Borrower and its Material
Subsidiaries is the owner of, and has good and marketable title to, all of its
respective assets that are necessary for the operation of their respective
businesses and none of such assets is subject to any Lien other than Permitted
Liens.
5.7Anti-Corruption Laws and Sanctions.
None of (a) the Borrower or any Subsidiary, or (b) to the knowledge of the
Borrower, any of the Borrower’s or Subsidiary’s respective directors, officers,
employees or affiliates or any agent or representative of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, (i) is a Sanctioned Person or currently the
subject or target of any Sanctions or (ii) has taken any action, directly or
indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws.
5.8Litigation.
There are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of the Borrower, threatened against
the Borrower or any of its Material Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.
5.9Taxes.
Except where the failure of which would not be reasonably expected to have a
Material Adverse Effect, (a) each of the Borrower and its Material Subsidiaries
has filed, or caused to be filed, all material income tax returns and all other
tax returns (federal, state, local and foreign) required to be filed and paid
(b) all amounts of taxes shown thereon to be due (including interest and
penalties) and (c) all other material taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which
62



--------------------------------------------------------------------------------



adequate reserves are being maintained in accordance with GAAP. The Borrower is
not aware as of the Closing Date of any proposed tax assessments against it or
any Material Subsidiary that would, if made, have a Material Adverse Effect.
5.10Compliance with Law.
Each of the Borrower and its Material Subsidiaries is in compliance with all
Requirements of Law and all other laws, rules, regulations, orders and decrees
(including without limitation Environmental Laws) applicable to it, or to its
properties, unless such failure to comply could not reasonably be expected to
have a Material Adverse Effect.
5.11ERISA.
(a)Except as could not reasonably be expected to have a Material Adverse Effect,
during the five year period prior to the date on which this representation is
made or deemed made: (i) no ERISA Event has occurred, and, to the best knowledge
of the Borrower, no event or condition has occurred or exists as a result of
which any ERISA Event could reasonably be expected to occur, with respect to any
Single Employer Plan, Multiemployer Plan or Multiple Employer Plan; (ii) no
Single Employer Plan has failed to contribute the “minimum required
contribution” as defined in Section 430 of the Code;; (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no lien in favor of the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Single
Employer Plan.
(b)Except as could not reasonably be expected to have a Material Adverse Effect,
the actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Single Employer Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan.
(c)Neither the Borrower nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Borrower, could be reasonably expected to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower nor any ERISA Affiliate would become subject to any
withdrawal liability under ERISA if the Borrower or any ERISA Affiliate were to
withdraw completely from all Multiemployer Plans and Multiple Employer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made. Neither the Borrower nor any ERISA
Affiliate has received any notification that any Multiemployer Plan is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best
knowledge of the Borrower, reasonably expected to be insolvent, or terminated.
(d)Except as could not reasonably be expected to have a Material Adverse Effect,
no prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject the Borrower or any
ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of
ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which the Borrower or any ERISA Affiliate has agreed or is required
to indemnify any Person against any such liability.
63



--------------------------------------------------------------------------------



(e)Except as could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliates has any material liability with
respect to “expected post-retirement benefit obligations” within the meaning of
the Financial Accounting Standards Board Statement 106. Except as could not
reasonably be expected to have a Material Adverse Effect, each Plan which is a
welfare plan (as defined in Section 3(1) of ERISA) to which Sections 601-609 of
ERISA and Section 4980B of the Code apply has been administered in compliance in
all material respects of such sections.
5.12Subsidiaries.
Set forth on Schedule 5.12 is a complete and accurate list of all Subsidiaries
of the Borrower as of the Closing Date and the jurisdiction of their
organization.
5.13Governmental Regulations, Etc.
(a)No part of the Letters of Credit or proceeds of the Loans will be used,
directly or indirectly, (i) in a manner that would constitute a violation of
Regulation T, Regulation U or Regulation X or (ii) to finance or refinance any
(A) commercial paper issued by the Borrower or (B) any other Indebtedness,
except for Indebtedness that the Borrower incurred for general corporate or
working capital purposes. “Margin stock” within the meaning of Regulation U does
not constitute more than 25% of the value of the consolidated assets of the
Consolidated Parties. None of the transactions contemplated by this Credit
Agreement (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, or
regulations issued pursuant thereto, or Regulation T, U or X. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the effect of the foregoing
sentences in conformity with the requirements of FR Form U-1 referred to in
Regulation U.
(b)The Borrower is not subject to regulation under the Federal Power Act or the
Investment Company Act of 1940, each as amended. In addition, the Borrower is
not an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, and is not controlled by such a
company.
5.14Purpose of Loans and Letters of Credit.
The proceeds of the credit extensions hereunder shall be used solely by the
Borrower for general corporate purposes.
5.15[Reserved.].
5.16Disclosure and Beneficial Ownership.
Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, in light of the circumstances under which they were made, not
misleading. As of the Closing Date, all of the information included in any
Beneficial Ownership Certification delivered in connection with this Credit
Agreement, if any, is true and correct.
64



--------------------------------------------------------------------------------



5.17No Affected Financial Institution.
Neither the Borrower nor any Subsidiary thereof is an Affected Financial
Institution.
ARTICLE VI.


AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees that, so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding, and until all of the Commitments hereunder shall have
terminated:
6.1Financial Statements.
The Borrower will furnish, or cause to be furnished, to the Administrative Agent
and each of the Lenders:
(a)Annual Financial Statements. As soon as available, and in any event within 90
days after the close of each fiscal year of the Consolidated Parties, the
consolidated and consolidating balance sheet and income statement of the
Consolidated Parties, as of the end of such fiscal year, together with related
consolidated and consolidating statements of operations and retained earnings
and of cash flows for such fiscal year, setting forth in comparative form
consolidated and consolidating figures for the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and whose opinion
shall be to the effect that such financial statements have been prepared in
accordance with GAAP (except for changes with which such accountants concur) and
shall not be limited as to the scope of the audit or qualified in any manner.
(b)Quarterly Financial Statements. As soon as available, and in any event within
45 days after the close of each fiscal quarter of the Consolidated Parties
(other than the fourth fiscal quarter, in which case 90 days after the end
thereof) a consolidated and consolidating balance sheet and income statement of
the Consolidated Parties, as of the end of such fiscal quarter, together with
related consolidated and consolidating statements of operations and retained
earnings and of cash flows for such fiscal quarter, in each case setting forth
in comparative form consolidated and consolidating figures for the corresponding
period of the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of the chief financial
officer of the Borrower to the effect that such quarterly financial statements
fairly present in all material respects the financial condition of the
Consolidated Parties and have been prepared in accordance with GAAP, subject to
changes resulting from audit and normal year-end audit adjustments.
(c)Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 6.1(a) and 6.1(b) above, a certificate of the chief
financial officer, president, treasurer or controller of the Borrower
substantially in the form of Exhibit 6.1(c), (i) demonstrating compliance with
the financial covenants contained in Section 6.11 by calculation thereof as of
the end of each such fiscal period and (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Borrower proposes to take with
respect thereto (which delivery may, unless the Administrative Agent, or a
Lender requests executed
65



--------------------------------------------------------------------------------



originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes).
(d)Auditor’s Reports. Promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to any Consolidated
Party in connection with any annual, interim or special audit of the books of
such Person.
(e)Reports. Promptly upon transmission or receipt thereof, copies of any filings
and registrations with, and reports to or from, the Securities and Exchange
Commission, or any successor agency, and copies of all financial statements,
proxy statements, notices and reports as any Consolidated Party shall send to
its shareholders or to a holder of any Indebtedness owed by any Consolidated
Party in its capacity as such a holder.
(f)Notices. Upon obtaining knowledge thereof, the Borrower will give written
notice to the Administrative Agent immediately of (i) the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Borrower proposes to take with respect
thereto, and (ii) the occurrence of any of the following with respect to any
Consolidated Party (A) the pendency or commencement of any litigation, arbitral
or governmental proceeding against such Person which if adversely determined
could reasonably be expected to have a Material Adverse Effect, (B) the
institution of any proceedings against such Person with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation, or alleged violation of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which could reasonably be expected to have a Material Adverse Effect, or (C) any
notice or determination concerning the imposition of any withdrawal liability by
a Multiemployer Plan against such Person or any ERISA Affiliate or the
termination of any Plan in each case, the liability of which could reasonably be
expected to have a Material Adverse Effect.
(g)ERISA. Upon obtaining knowledge thereof, the Borrower will give written
notice to the Administrative Agent promptly (and in any event within five
business days) of: (i) of any event or condition, including, but not limited to,
any Reportable Event, that constitutes, or might reasonably lead to, an ERISA
Event; (ii) with respect to any Multiemployer Plan, the receipt of notice as
prescribed in ERISA or otherwise of any withdrawal liability assessed against
the Borrower or any ERISA Affiliates, or of a determination that any
Multiemployer Plan is insolvent (within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which any Consolidated Party or any ERISA
Affiliate is required to contribute to each Single Employer Plan pursuant to its
terms and as required to meet the minimum funding standard set forth in ERISA
and the Code with respect thereto; or (iv) any change in the funding status of
any Single Employer Plan that reasonably could be expected to have a Material
Adverse Effect, together with a description of any such event or condition or a
copy of any such notice and a statement by the chief financial officer of the
Borrower briefly setting forth the details regarding such event, condition, or
notice, and the action, if any, which has been or is being taken or is proposed
to be taken by the Borrower with respect thereto. Promptly upon request, the
Borrower shall furnish the Administrative Agent and the Lenders with such
additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).
66



--------------------------------------------------------------------------------



(h)Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
any Consolidated Party as the Administrative Agent or the Required Lenders may
reasonably request.
Documents required to be delivered pursuant to Section 6.1(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.1; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.2Preservation of Existence and Franchises.
The Borrower will, and will cause each of its Subsidiaries to, do all things
necessary to preserve and keep in full force and effect its existence, rights,
franchises and authority except where failure to do so could not reasonably be
expected to have a Material Adverse Effect.
6.3Books and Records.
67



--------------------------------------------------------------------------------



The Borrower will, and will cause each of its Subsidiaries to, keep complete and
accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
6.4Compliance with Law.
The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders, and all applicable restrictions imposed by
all Governmental Authorities, applicable to it and its Property, including
Environmental Laws, if noncompliance with any such law, rule, regulation, order
or restriction could reasonably be expected to have a Material Adverse Effect.
6.5Payment of Taxes.
The Borrower will, and will cause each of its Subsidiaries to, pay and discharge
all taxes, assessments and governmental charges or levies imposed upon it, or
upon its income or profits, or upon any of its properties, before they shall
become delinquent; provided, however, that no Consolidated Party shall be
required to pay any such tax, assessment, charge or levy, which is being
contested in good faith by appropriate proceedings and as to which adequate
reserves therefor have been established in accordance with GAAP, unless the
failure to make any such payment could reasonably be expected to have a Material
Adverse Effect.
6.6Insurance.
The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance, which may include self-insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are in accordance with normal industry practice.
6.7[Reserved].
6.8[Reserved.].
6.9Use of Proceeds.
The Borrower will use the proceeds of the Loans and will use the Letters of
Credit solely for the purposes set forth in Section 5.14.
6.10Audits/Inspections.
If an Event of Default has occurred and is continuing, upon reasonable notice
and during normal business hours, the Borrower will, and will cause each of its
Subsidiaries to, permit representatives appointed by the Administrative Agent,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect its property, including its books and records,
its accounts receivable and inventory, its facilities and its other business
assets, and to make photocopies or photographs thereof and to write down and
record any information such representative obtains and shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders and to discuss all such matters
with the officers, employees and representatives of such Person, all at the
expense of the Borrower.
68



--------------------------------------------------------------------------------



6.11Financial Covenants.
(a)Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the last
day of each fiscal quarter of the Borrower, shall be greater than or equal to
2.00 to 1.0.
(b)Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal quarter
of the Borrower, shall be less than or equal to 4.00 to 1.0.
6.12[Reserved.].
6.13Compliance with Anti-Corruption Laws and Sanctions.
The Borrower will maintain in effect and enforce policies and procedures
designed to promote and to achieve compliance by the Borrower, its Subsidiaries
and their respective directors, officers and employees (a) in all material
respects with Anti-Corruption Laws and (b) with applicable Sanctions.
6.14Beneficial Ownership Regulation.
The Borrower will, and will cause its Subsidiaries to, (a) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification (or a certification that the Borrower qualifies for an
express exclusion to the “legal entity customer” definition under the Beneficial
Ownership Regulation) of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein (or, if applicable, the Borrower ceasing to
fall within an express exclusion to the definition of “legal entity customer”
under the Beneficial Ownership Regulation) and (b) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or directly to such Lender, as the case may be, any information or
documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.
ARTICLE VII.


NEGATIVE COVENANTS
The Borrower hereby covenants and agrees that, so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding, and until all of the Commitments hereunder shall have
terminated:
7.1Subsidiary Indebtedness.
The Borrower will not permit any of its Subsidiaries to contract, create, incur,
assume or permit to exist any Indebtedness, except:
(a)Indebtedness arising under this Credit Agreement and the other Credit
Documents;
(b)purchase money Indebtedness (including obligations in respect of Capital
Leases) hereafter incurred to finance the purchase of fixed assets provided that
(i) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed, and (ii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;
69



--------------------------------------------------------------------------------



(c)Indebtedness set forth in Schedule 7.1 and any renewals, refinancings or
extensions thereof (without increasing the amount thereof);
(d)obligations in respect of Hedging Agreements entered into in order to manage
existing or anticipated interest rate or exchange rate risks and not for
speculative purposes;
(e)intercompany Indebtedness arising out of loans, advances and Guaranty
Obligations;
(f)other Indebtedness, provided that the aggregate outstanding principal amount
of such Indebtedness at the time incurred shall not exceed the difference
between (i) 15% of Consolidated Tangible Assets of the Borrower and its
Subsidiaries, computed as of the end of the most recent fiscal quarter end of
the Borrower for which financial statements were required to be delivered
pursuant to Section 6.1(a) or 6.1(b) minus (ii) the aggregate outstanding
principal amount of Indebtedness of the Borrower secured by Liens permitted by
clause (xxvii) of the definition of Permitted Liens;
(g)Permitted Government Revenue Bond Indebtedness;
(h)Indebtedness in respect of Sale and Leaseback Transactions permitted by
Section 7.5; and
(i)Guaranty Obligations of any Subsidiary in respect to Indebtedness of the
Borrower or of another Subsidiary not prohibited hereunder.
7.2Liens.
The Borrower will not permit any Consolidated Party to contract, create, incur,
assume or permit to exist any Lien with respect to any of its Property, whether
now owned or after acquired, except for Permitted Liens.
7.3Nature of Business.
The Borrower will not permit the Consolidated Parties taken as a whole to
substantively alter the character or conduct of the business conducted by such
Person as of the Closing Date.
7.4Consolidation, Merger, Dissolution, etc.
The Borrower will not permit any Consolidated Party to enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided that, notwithstanding the
foregoing provisions of this Section 7.4, (a) the Borrower may merge or
consolidate with a third party or with any of its Subsidiaries provided that
(i) the Borrower shall be the continuing or surviving corporation and (ii) after
giving effect to such transaction, no Default or Event of Default exists;
(b) any Consolidated Party (other than the Borrower) (i) may be merged or
consolidated with or into any other Consolidated Party or into any Person that
becomes a Consolidated Party and (ii) may dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to any other Consolidated
Party and thereafter be dissolved provided that, after giving effect to such
transaction, no Default or Event of Default exists; and (c) the Borrower may
become a direct or indirect wholly-owned Subsidiary of a holding company if the
direct and indirect holders of the Voting Stock of such holding company
immediately following that transaction are substantially the same as the holders
of the Borrower’s Voting Stock immediately prior to that transaction.
7.5Asset Dispositions.
70



--------------------------------------------------------------------------------



The Borrower will not permit any Consolidated Party to sell, lease, transfer or
otherwise dispose of any Property other than (a) the sale of inventory in the
ordinary course of business for fair consideration, (b) the sale or disposition
of machinery and equipment no longer used or useful in the conduct of such
Person’s business, (c) the sale, lease, transfer or other disposition of
Property to the Borrower in the ordinary course of business, (d) dispositions of
assets to a Governmental Authority in connection with the granting of state or
local tax or economic development incentives where the Borrower or a Subsidiary
retains a leasehold interest in such property; provided, that (i) the use of
such assets by the Borrower or any of its Subsidiaries is not materially limited
or restricted thereby and (ii) the Borrower or a Subsidiary has the right to
reacquire such assets for nominal consideration, which shall include
cancellation by the Borrower or any Subsidiary of any bond held by the Borrower
or such Subsidiary related to Permitted Government Revenue Bond Indebtedness,
(e) dispositions of unwanted assets that were acquired in connection with an
acquisition constituting an Investment; provided, that such disposition (i) is
completed on fair and reasonable terms no less favorable to the Borrower or a
Subsidiary than the Borrower or such Subsidiary would obtain in a comparable
arms-length transaction and (ii) occurs within a reasonable period of time after
completion of such acquisition, (f) Sale and Leaseback Transactions, (g)
transfers permitted by Section 7.4 and (h) other sales of assets of the
Consolidated Parties having a net book value not to exceed 20% of Consolidated
Tangible Assets of the Borrower and its Subsidiaries, computed as of the end of
the most recent fiscal quarter end of the Borrower for which financial
statements were required to be delivered pursuant to Section 6.1(a) or 6.1(b).
7.6Transactions with Affiliates.
Except as set forth on Schedule 7.6, the Borrower will not enter into any
transaction or series of transactions with any officer, director, shareholder,
Subsidiary or Affiliate of the Borrower other than (a) normal compensation and
reimbursement of expenses of officers and directors, (b) intercompany transfers
in the normal course of business and (c) except as otherwise specifically
limited in this Credit Agreement, other transactions which are entered into in
the ordinary course of the Borrower’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer,
director, shareholder, Subsidiary or Affiliate.
7.7Anti-Corruption Laws and Sanctions.
The Borrower will not request any extension of credit, and the Borrower shall
not use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
extension of credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation in any material respect of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in a violation of any
Sanctions applicable to any party hereto.
ARTICLE VIII.


EVENTS OF DEFAULT
8.1Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
71



--------------------------------------------------------------------------------



(a)Payment. The Borrower shall:
(i)default in the payment when due of any principal of any of the Loans or of
any reimbursement obligations arising from drawings under Letters of Credit, or
(ii)default, and such default shall continue for five (5) or more Business Days,
in the payment when due of any interest on the Loans or on any reimbursement
obligations arising from drawings under Letters of Credit, or of any Fees or
other amounts owing hereunder when due, under any of the other Credit Documents
or in connection herewith or therewith; or
(b)Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made; or
(c)Covenants. The Borrower shall:
(i)default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.2, 6.4, 6.9, 6.11 or Article VII;
(ii)default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.1(a), (b) or (c) and such default shall
continue unremedied for a period of at least 5 days after the earlier of a
Responsible Officer of the Borrower becoming aware of such default or notice
thereof by the Administrative Agent; or
(iii)default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b), (c)(i) or
(c)(ii) of this Section 8.1) contained in this Credit Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
a Responsible Officer of the Borrower becoming aware of such default or notice
thereof by the Administrative Agent; or
(d)Other Credit Documents. (i) The Borrower shall default in the due performance
or observance of any term, covenant or agreement in any of the other Credit
Documents (subject to applicable grace or cure periods, if any), or (ii) except
as a result of or in connection with a merger, consolidation or dissolution of a
Subsidiary permitted under Section 7.4, any Credit Document shall fail to be in
full force and effect or to give the Administrative Agent and/or the Lenders the
rights, powers and privileges purported to be created thereby, or the Borrower
shall so state in writing; or
(e)Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to the
Borrower or Material Subsidiary; or
(f)Defaults under Other Agreements.
(i)The Borrower or Material Subsidiary shall default in the performance or
observance (beyond the applicable grace period with respect thereto, if any) of
any material obligation or condition of any contract or lease material to the
Consolidated Parties, taken as a whole; or
(ii)With respect to any Indebtedness (other than Indebtedness outstanding under
this Credit Agreement) in excess of $100,000,000 in the aggregate for the
Consolidated Parties taken
72



--------------------------------------------------------------------------------



as a whole, (A) the Borrower or any Material Subsidiary shall (1) default in any
payment (beyond the applicable grace period with respect thereto, if any) with
respect to any such Indebtedness, or (2) the occurrence and continuance of a
default in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause, or permit, the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holders) to cause (determined without regard to whether any notice or lapse of
time is required), any such Indebtedness to become due prior to its stated
maturity; or (B) any such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof; or
(g)Judgments. One or more judgments or decrees shall be entered against one or
more of the Consolidated Parties involving a liability of $100,000,000 or more
in the aggregate (to the extent not paid or fully covered by insurance provided
by a carrier who has acknowledged coverage and has the ability to perform) and
any such judgments or decrees shall not have been vacated, discharged or stayed
or bonded pending appeal within 30 days from the entry thereof; or
(h)ERISA. Any of the following events or conditions, if such event or condition
could have a Material Adverse Effect: (i) any Single Employer Plan shall be
deemed to be in “at risk status” as defined in Section 430(i) of the Code or any
Multiemployer Plan shall be deemed to be in “critical” or “endangered” status as
defined in Section 431 of the Code; (ii) any lien shall arise on the assets of
any Consolidated Party or any ERISA Affiliate in favor of the PBGC or a Single
Employer Plan; (iii) an ERISA Event shall occur with respect to a Single
Employer Plan, which is, in the reasonable opinion of the Administrative Agent,
likely to result in the termination of such Single Employer Plan for purposes of
Title IV of ERISA; (iv) an ERISA Event shall occur with respect to a
Multiemployer Plan or Multiple Employer Plan, which is, in the reasonable
opinion of the Administrative Agent, likely to result in (A) the termination of
such Multiemployer Plan or Multiple Employer Plan for purposes of Title IV of
ERISA, or (B) any Consolidated Party or any ERISA Affiliate incurring any
liability in connection with a withdrawal from, or insolvency or (within the
meaning of Section 4245 of ERISA) such Multiemployer Plan or Multiple Employer
Plan; or (v) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject any Consolidated Party or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which any
Consolidated Party or any ERISA Affiliate has agreed or is required to indemnify
any person against any such liability; or
(i)Invalidity of Credit Documents. Any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or the Borrower
contests in any manner the validity or enforceability of any provision of any
Credit Document; or the Borrower denies that it has any or further liability or
obligation under any Credit Document, or purports to revoke, terminate, or
rescind any provision of any Credit Document.
8.2Acceleration; Remedies.
Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the requisite Lenders
(pursuant to the voting requirements of Section 10.6) or cured to the
satisfaction of the requisite Lenders (pursuant to the voting procedures in
Section
73



--------------------------------------------------------------------------------



10.6), the Administrative Agent shall, upon the request and direction of the
Required Lenders, by written notice to the Borrower, take any of the following
actions:
(a)Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.
(b)Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
Letters of Credit and any and all other indebtedness or obligations of any and
every kind owing by the Borrower to the Administrative Agent and/or any of the
Lenders hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.
(c)Cash Collateral. Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 8.1(e), it will immediately pay) to the Administrative Agent additional
cash, to be held by the Administrative Agent, for the benefit of the Lenders, in
a cash collateral account as additional security for the LOC Obligations in
respect of subsequent drawings under all then outstanding Letters of Credit in
an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credit then outstanding.
(d)Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents including, without limitation, all rights of
set-off.
Notwithstanding the foregoing, if an Event of Default specified in Section
8.1(e) shall occur with respect to the Borrower, then the Commitments shall
automatically terminate and all Loans, all reimbursement obligations arising
from drawings under Letters of Credit, all accrued interest in respect thereof,
all accrued and unpaid Fees and other indebtedness or obligations owing to the
Administrative Agent and/or any of the Lenders hereunder automatically shall
immediately become due and payable without the giving of any notice or other
action by the Administrative Agent or the Lenders.
8.3Allocation of Payments After Acceleration.
Notwithstanding any other provisions of this Credit Agreement to the contrary,
after the acceleration of the Obligations pursuant to Section 8.2, all amounts
collected or received by the Administrative Agent or any Lender on account of
the Obligations or any other amounts outstanding under any of the Credit
Documents or in respect of the Cash Collateral shall be paid over or delivered
as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;
SECOND, to payment of any fees owed to the Administrative Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Obligations owing to such Lender;
74



--------------------------------------------------------------------------------



FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of the outstanding LOC
Obligations) and the Issuing Lender in proportion to the respective amounts
described in this clause “FIFTH” payable to them;
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Credit Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 8.3.
ARTICLE IX.


AGENCY PROVISIONS
9.1Appointment and Authority.
(a)Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided in Section
9.6, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
9.2Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the
75



--------------------------------------------------------------------------------



Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.3Exculpatory Provisions.
(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law; and
(iii)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.6 and Section 8.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default and indicating that such notice is a “Notice of Default” is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Lender.
(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or
76



--------------------------------------------------------------------------------



genuineness of this Credit Agreement, any other Credit Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or (vi) the
utilization of the Issuing Lender’s commitment to issue Letters of Credit (it
being understood and agreed that the Issuing Lender shall monitor compliance
with its own commitment to issue Letters of Credit without any further action by
the Administrative Agent).
9.4Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit or Bankers’
Acceptance, that by its terms must be fulfilled to the satisfaction of a Lender
or the Issuing Lender, the Administrative Agent may presume that such condition
is satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of Credit
or Bankers’ Acceptance. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.5Delegation of Duties. .
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities hereunder as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
9.6Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such resignation), to appoint a
successor, which shall be a bank or financial institution reasonably experienced
in serving as administrative agent on syndicated bank facilities with an office
in the United States, or an Affiliate of any such bank or financial institution
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have
77



--------------------------------------------------------------------------------



accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent or relating to its duties as Administrative Agent
that are carried out following its retirement or removal.
(d)Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as the Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(ii) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other
Credit Documents, and (iii) the successor Issuing Lender, if in its sole
discretion it elects to, shall issue letters of credit or bankers’ acceptances
in substitution for the Letters of Credit and Bankers’ Acceptances, if any,
outstanding or issuable under any Acceptance Credits, outstanding at the
78



--------------------------------------------------------------------------------



time of such succession or make other arrangements satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit or Bankers’ Acceptances.
9.7Non-Reliance by Administrative Agent and Other Lenders.
Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.
9.8No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
9.9Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
any other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.5 and 10.5) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the
79



--------------------------------------------------------------------------------



Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.5 and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE X.


MISCELLANEOUS
10.1Notices; Effectiveness; Electronic Communications.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.1; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II, Section 3.3 and Section 3.13 if such Lender or Issuing Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Sections by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
80



--------------------------------------------------------------------------------



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)Effectiveness of Facsimile Documents and Signatures. Credit Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on the Borrower, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
(d)Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing and
Swingline Loan Requests) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Issuing Lender, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
(e)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
81



--------------------------------------------------------------------------------



(f)Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Lender and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
10.2Right of Set-Off.
Upon the occurrence and during the continuance of any Event of Default, each
Lender (and each of its Affiliates) is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender (or any of
its Affiliates) to or for the credit or the account of the Borrower against any
and all of the obligations of such Person now or hereafter existing under this
Credit Agreement, under the Notes, under any other Credit Document or otherwise,
irrespective of whether such Lender shall have made any demand under hereunder
or thereunder and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application made by
such Lender; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 10.2 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender may have.
10.3Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.3(b), (ii) by way of participation in accordance with the provisions of
Section 10.3(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.3(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Lender and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.
82



--------------------------------------------------------------------------------



(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in LOC
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Commitment (and the related Revolving Loans thereunder) and
$5,000,000 in the case of any assignment in respect of the Term Loan and
Incremental Term Loans, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and the related Revolving
Loans thereunder) and its outstanding Term Loans and its outstanding Incremental
Term Loans on a non-pro rata basis;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have given its consent five (5) Business Days after the date
written notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;
83



--------------------------------------------------------------------------------



(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Loan Commitment, unfunded Incremental Term Loan Commitment or any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable facility subject to such assignment,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan or Incremental Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;
(C)the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the Eligible Assignee to participate in exposure under one or more
Letters of Credit (whether or not then outstanding); and
(D)the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitments.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person).
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and Participation Interests in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.
84



--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.6, 3.11, 3.12 and 10.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.3(d).
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LOC Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
presumed correct (absent manifest error), and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Credit Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person), a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LOC Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Credit Agreement and to
approve any amendment, modification or waiver of any provision of this Credit
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.6 that
directly affects such Participant. Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.6, 3.11 and 3.12 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.3(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.2 as though it were a Lender, provided such Participant agrees to be
subject to Section 3.14 as though it were a Lender.
85



--------------------------------------------------------------------------------



Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.6 or 3.11 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.11 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.11(d) as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(g)Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Commitments and Revolving Loans pursuant to
Section 10.3(b), Wells Fargo may, (i) upon 30 days’ notice to the Borrower and
the Lenders, resign as Issuing Lender and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swingline Lender. In the event of any such resignation as
Issuing Lender or Swingline Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor Issuing Lender or Swingline Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Wells Fargo as Issuing Lender or Swingline
Lender, as the case may be. If Wells Fargo resigns as Issuing Lender, it shall
retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit and Bankers’ Acceptances
outstanding and all Bankers’ Acceptances issuable under any Acceptance Credits
outstanding as of the effective date of its resignation as Issuing Lender and
all LOC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund Participation Interests in Unreimbursed
Amounts pursuant to Section 2.2(c)). If Wells Fargo resigns as Swingline Lender,
it shall retain all the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund Participation Interests in outstanding Swingline Loans
pursuant to Section 2.3. Upon the appointment of a successor Issuing Lender
and/or Swingline Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Lender or Swingline Lender, as the case may be, and (b) the successor Issuing
Lender shall issue letters of
86



--------------------------------------------------------------------------------



credit and bankers’ acceptances in substitution for the Letters of Credit and
Bankers’ Acceptances, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Wells Fargo to effectively assume the
obligations of Wells Fargo with respect to such Letters of Credit and Bankers’
Acceptances.
10.4No Waiver; Remedies Cumulative; Enforcement.
No failure by any Lender, the Issuing Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Credit Document (including the imposition of a default rate of
interest) preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Credit Document are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.2 for the benefit of all the Lenders and the Issuing Lender;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Credit Documents, (b) the Issuing Lender or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Lender or Swingline Lender, as the case may be) hereunder
and under the other Credit Documents, (c) any Lender from exercising setoff
rights in accordance with Section 10.2 (subject to the terms of Section 3.14),
or (d) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to the Borrower
under the Bankruptcy Code or any other debtor relief law; and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Credit Documents, then (i) the Required Lenders shall have
the rights otherwise ascribed to the Administrative Agent pursuant to Section
8.2 and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of
the preceding proviso and subject to Section 3.14, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.
10.5Expenses; Indemnity; Damage Waiver.
(a)The Borrower agrees to pay on demand all reasonable and documented costs and
expenses of the Administrative Agent, the Issuing Lender and their Affiliates in
connection with the syndication, preparation, execution, delivery,
administration, modification, and amendment of this Credit Agreement, the other
Credit Documents, and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and expenses of counsel with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under the Credit Documents. The Borrower further agrees to
pay on demand all costs and expenses of the Administrative Agent, the Issuing
Lender and the Lenders, if any (including, without limitation, reasonable and
documented attorneys’ fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings, or otherwise) of the Credit
Documents and the other documents to be delivered hereunder.
(b)The Borrower agrees to indemnify and hold harmless the Administrative Agent
(and any sub-agent thereof), each Lender and the Issuing Lender, and each
Related Party of any of the foregoing
87



--------------------------------------------------------------------------------



Persons (each, an “Indemnified Party”) from and against any and all claims,
penalties, damages, losses, liabilities, costs, and expenses (including, without
limitation, reasonable attorneys’ fees) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation, or proceeding or preparation of defense in
connection therewith) the Credit Documents, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Loans (including any
of the foregoing arising from the negligence of the Indemnified Party), except
to the extent such claim, penalty, damage, loss, liability, cost, or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from (i) such Indemnified Party’s gross negligence or willful
misconduct, (ii) a claim brought by the Borrower against an Indemnified Party
for breach in bad faith of such Indemnified Party’s obligations hereunder or
under any other Credit Document or (iii) a material breach by such Indemnified
Party of its obligations under the Credit Documents (or any employee of, or any
other Person that is controlled by, such Indemnified Party). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower agrees not to
assert any claim against any Indemnified Party on any theory of liability, for
special, indirect, consequential, or punitive damages arising out of or
otherwise relating to the Credit Documents, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Loans. No
Indemnified Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnified Party through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnified Party as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 3.13(b).
(d)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(e)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 10.5 shall survive the resignation of the Administrative Agent, the
Issuing Lender and the Swingline Lender, the replacement of any Lender, the
repayment of the Loans, LOC Obligations and other obligations under the Credit
Documents and the termination of the Commitments hereunder.
88



--------------------------------------------------------------------------------



10.6Amendments, Waivers and Consents.
Except as set forth in Section 3.7(b), neither this Credit Agreement nor any
other Credit Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated unless such amendment, change, waiver,
discharge or termination is in writing entered into by, or approved in writing
by, the Required Lenders and the Borrower, provided, however,
(a)that neither this Credit Agreement nor any other Credit Document may be
amended to:
(i)extend the final maturity of any Loan (except in accordance with Section
3.19) or of any reimbursement obligation, or any portion thereof, arising from
drawings under Letters of Credit without the written consent of each Lender
whose such final maturity is being extended or increased,
(ii)reduce the rate or extend the time of payment of principal or interest
(other than as a result of waiving the applicability of any post-default
increase in interest rates) thereon or Fees hereunder without the written
consent of each Lender entitled to receive such payment,
(iii)reduce or waive the principal amount of any Loan or of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit without the written consent of each Lender entitled to receive such
amount,
(iv)increase the Commitment of a Lender over the amount thereof in effect
without the written consent of such Lender whose Commitment is being increased
(it being understood and agreed that a waiver of any Default or Event of Default
or mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender),
(v)release the Borrower without the written consent of each Lender directly
affected thereby,
(vi)amend, modify or waive any provision of this Section 10.6(a), Section 3.13,
or 3.14 without the written consent of each Lender directly affected thereby,
(vii)reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders without the written consent of each Lender directly affected
thereby, or
(viii)consent to the assignment or transfer by the Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents except as
permitted thereby without the written consent of each Lender directly affected
thereby;
(b)unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Credit Agreement or any other Credit Document;
(c)unless also signed by the Issuing Lender, no amendment, waiver or consent
shall affect the rights or duties of the Issuing Lender under this Credit
Agreement or any Letter of Credit Application or other document relating to any
Letter of Credit or Bankers’ Acceptance issued or to be issued by it; and
(d)unless also signed by the Swingline Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swingline Lender under this Credit
Agreement.
89



--------------------------------------------------------------------------------



Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
Notwithstanding anything to the contrary herein, each Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Credit Agreement or any
other Credit Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Credit Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.
10.7Counterparts; Amendment and Restatment.
(a)This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof.
(b)This Agreement constitutes an amendment and restatement of the Existing
Credit Agreement, effective from and after the Closing Date. The execution and
delivery of this Credit Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Credit Agreement. On the
Closing Date, the credit facilities described in the Existing Credit Agreement,
shall be amended, supplemented, modified and restated in their entirety by the
facilities described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
90



--------------------------------------------------------------------------------



order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Commitment of the Lenders hereunder.
10.8Headings.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
10.9Survival of Representations and Warranties.
All indemnities set forth herein and all representations and warranties made
hereunder and in any other Credit Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery of this Credit Agreement, the making of the Loans, the
issuance of the Letters of Credit, the repayment of the Loans, LOC Obligations
and other obligations and the termination of the Commitments hereunder. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any extension of credit
hereunder, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit or Bankers’ Acceptance shall remain outstanding.
10.10Governing Law; Submission to Jurisdiction; Venue.
(a)THIS CREDIT AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN, THE
OTHER CREDIT DOCUMENTS, any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Credit Agreement or, UNLESS OTHERWISE EXPRESSLY PROVIDED
THEREIN, any other Credit Document AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the Issuing Lender, the Swingline Lender, or any Related Party of the foregoing
in any way relating to this Credit Agreement or any other Credit Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Credit Agreement or in any other Credit
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Credit Agreement or any other Credit Document
against the Borrower or its properties in the courts of any jurisdiction. The
Borrower further irrevocably consents to the service of process out of any of
the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to it at the
address set out for notices pursuant to Section 10.1, such
91



--------------------------------------------------------------------------------



service to become effective three (3) days after such mailing. Nothing herein
shall affect the right of the Administrative Agent or any Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
to otherwise proceed against the Borrower in any other jurisdiction.
(b)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Credit Agreement or any other Credit
Document brought in the courts referred to in subsection (a) above and hereby
further irrevocably waives, to the fullest extent permitted by applicable Law,
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
(c)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.11Severability.
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions. Without limiting the foregoing provisions of this Section 10.11, if
and to the extent that the enforceability of any provisions in this Credit
Agreement relating to Defaulting Lenders shall be limited by bankruptcy or
debtor relief laws, as determined in good faith by the Administrative Agent, the
Issuing Lender or the Swingline Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.12Entirety.
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
10.13Binding Effect; Termination.
(a)This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 4.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter
92



--------------------------------------------------------------------------------



this Credit Agreement shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and each Lender and their respective
successors and assigns.
(b)The term of this Credit Agreement shall be until no Loans, LOC Obligations or
any other amounts payable hereunder or under any of the other Credit Documents
shall remain outstanding, no Letters of Credit shall be outstanding, all of the
Obligations have been irrevocably satisfied in full and all of the Commitments
hereunder shall have expired or been terminated.
10.14Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective Related Parties in connection with this Credit Agreement,
the transactions contemplated hereby or in connection with marketing of services
by such Affiliate or Related Party to the Borrower or any of its Subsidiaries
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s, the Issuing
Lender’s or any Lender’s regulatory compliance policy if the Administrative
Agent, the Issuing Lender or such Lender, as applicable, deems such disclosure
to be necessary for the mitigation of claims by those authorities against the
Administrative Agent, the Issuing Lender or such Lender, as applicable, or any
of its Related Parties (in which case, the Administrative Agent, the Issuing
Lender or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, in advance, to the extent
practicable and otherwise permitted by applicable law), (c) as to the extent
required by applicable laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this Credit
Agreement or under any other Credit Document, or any action or proceeding
relating to this Credit Agreement or any other Credit Document, or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Credit Agreement and, in each
case, their respective financing sources, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Credit Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities hereunder or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the credit facilities hereunder, (h) with the written
consent of the Borrower, (i) deal terms and other information customarily
reported to Thomson Reuters, other bank market data collectors and similar
service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Credit Documents, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, or (k) to the
extent that such information is independently developed by such Person.
93



--------------------------------------------------------------------------------



For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including United States Federal and state
securities laws.
10.15Conflict.
To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.
10.16US PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information about the Borrower and its
Subsidiaries that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
10.17No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Credit Agreement provided by the Administrative
Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arrangers, and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Arrangers, and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent, the Arrangers nor the Lenders have any
obligation
94



--------------------------------------------------------------------------------



to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) the Administrative Agent, the Arrangers,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, the Arrangers nor the
Lenders have any obligation to disclose any of such interests to the Borrower or
any of its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers, and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
10.18Replacement of Lenders.
If, from time to time, (i) any Lender requests compensation under Sections 3.6
and 3.9, (ii) any Lender gives notice pursuant to Section 3.8, (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.11,
(iv) a Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Lenders as provided in Section 10.6 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), (v) subject to Section 3.19(c), any Lender is a Non-Extending
Lender or (vi) any Lender or the Issuing Lender is a Defaulting Lender, then the
Borrower shall have the right to replace such Lender (the “Replaced Lender”)
with one or more additional banks or financial institutions (collectively, the
“Replacement Lender”), upon notice to such Lender and the Administrative Agent
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.3) and, in connection with such replacement, all of the
Replaced Lender’s interests, rights and obligations under this Credit Agreement
and the related Credit Documents shall be assigned and delegated to the
Replacement Lender, provided that:
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.3(b);
(b)the Replaced Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.12) from the Replacement
Lender (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Sections 3.6 and 3.9, receipt of a notice pursuant to Section 3.8 or
payments required to be made pursuant to Section 3.11, such assignment will
result in a reduction in such compensation or payments thereafter or elimination
of the need for such notice;
(d)such assignment does not conflict with applicable Requirements of Law; and
(e)in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the Replacement Lender consents to the proposed
change, waiver, discharge or termination;
provided that the failure by the Replaced Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of the
Replaced Lender and the mandatory assignment of such
95



--------------------------------------------------------------------------------



Lender’s Commitments and outstanding Loans and participations in LOC Obligations
and Swingline Loans pursuant to this Section 10.18 shall nevertheless be
effective without the execution by the Replaced Lender of an Assignment and
Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
If the Issuing Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to the Issuing Lender and the Administrative
Agent, require the Issuing Lender to resign as Issuing Lender, provided that (i)
such resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of the Issuing Lender hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Lender and
all LOC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund Participation Interests in Unreimbursed
Amounts pursuant to Section 2.2(c)) and (ii) a successor Issuing Lender shall
have been appointed and such successor Issuing Lender shall have issued letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such resignation or make other arrangements satisfactory to the
resigning Issuing Lender to effectively assume the obligations of such resigning
Issuing Lender with respect to such Letters of Credit. The Issuing Lender shall
not be required to resign if, prior thereto, the circumstances entitling the
Borrower to require such resignation cease to apply.
10.19Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the amount collectible at the maximum rate of non-usurious interest permitted by
applicable law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the amount collectible at the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the amount collectible at the Maximum
Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
10.20Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.21Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
96



--------------------------------------------------------------------------------



Solely to the extent any Lender or Issuing Lender that is an Affected Financial
Institution is a party to this Credit Agreement and notwithstanding anything to
the contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an Affected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an Affected Financial
Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
10.22Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments;
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement;
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional
97



--------------------------------------------------------------------------------



Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Letters of Credit,
the Commitments and this Credit Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Credit Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Credit Agreement; or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that none of
the Administrative Agent, the Arrangers nor any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Credit Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Credit Agreement, any Credit Document or any
documents related hereto or thereto).
10.23Acknowledgement Regarding Any Supported QFCs.
To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the FDIC under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and
98



--------------------------------------------------------------------------------



the Credit Documents were governed by the laws of the United States or a state
of the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.
(b)As used in this Section 10.23, the following terms have the following
meanings:
(i)“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
(ii)“Covered Entity” means any of the following: a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
(iii)“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv)“QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[Signature Page to Follow]




99




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.
BORROWER:                    TRACTOR SUPPLY COMPANY,
a Delaware corporation
By:                    
Name:    Kurt D. Barton
Title:    Executive Vice President and Chief Financial Officer


[Signatures continue.]




--------------------------------------------------------------------------------



AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swingline Lender, Issuing Lender
and Lender
By:         
Name:
Title:




[Signatures continue.]




2




--------------------------------------------------------------------------------





Regions Bank
By:                    
Name:
Title:




[Signatures continue.]







--------------------------------------------------------------------------------



[INSERT LENDERS]
By:                    
Name:
Title:
[Signatures end.]
2




--------------------------------------------------------------------------------



Exhibit 2.1(d)(i)


FORM OF NOTICE OF BORROWING


TO: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent RE: Amended
and Restated Credit Agreement dated as of November 4, 2020
among Tractor Supply Company (the “Borrower”), the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”)


DATE: ,











1.This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings provided in the Credit Agreement.


2.Please be advised that the Borrower is requesting [Revolving Loans][the Term
Loan][Incremental Term Loans] in the amount of $ to be funded on , 20 at the
interest rate option set forth in paragraph 3 below. [Subsequent to the funding
of the requested Revolving Loan, the aggregate amount of Revolving Obligations
outstanding will be
$ which is less than or equal to the Revolving Committed Amount.]


3.The interest rate option applicable to the requested Loans shall be:


(a) the Adjusted Base Rate


(b) the Adjusted Eurodollar Rate for an Interest Period of:


one month
two months
three months
six months


4.The representations and warranties set forth in Article V of the Credit
Agreement (other than Sections 5.2 and 5.8 of the Credit Agreement) are, subject
to the limitations set forth in the Credit Agreement, true and correct in all
material respects at and as if made on the date of the requested Loans except to
the extent they expressly relate to an earlier date.


5.No Default or Event of Default exists or shall be continuing either prior to
or after giving effect to the Loans made pursuant to this Notice of Borrowing.


3



--------------------------------------------------------------------------------



6.The Borrower has complied in all respects with Section 2.1 of the Credit
Agreement, in requesting the Loans referenced in this Notice of Borrowing.




TRACTOR SUPPLY COMPANY, a Delaware corporation
By:
Name:
Title:


4



--------------------------------------------------------------------------------





Exhibit 2.1(d)(iii)


FORM OF NOTICE OF ACCOUNT DESIGNATION




TO: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent [MAC D
1109-019
1525 W WT Harris Blvd. Charlotte, NC 28262
Attn: Syndication Agency Services]1


RE: Amended and Restated Credit Agreement dated as of November 4, 2020 among
Tractor Supply Company (the “Borrower”), the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”)


DATE: ,











1.This Notice of Account Designation is delivered pursuant to the terms of the
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings provided in the Credit Agreement.


2.The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):
Bank Name: ABA Routing Number: Account Number: Account Name:


3.This authorization shall remain in effect until revoked by the Borrower or
until a subsequent Notice of Account Designation is provided to the
Administrative Agent by the Borrower.


[signature page follows]
























5



--------------------------------------------------------------------------------












In witness whereof, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.


TRACTOR SUPPLY COMPANY, a Delaware corporation
By:
Name: Title:


6



--------------------------------------------------------------------------------





Exhibit 2.1(g)(i)


FORM OF REVOLVING NOTE


,


FOR VALUE RECEIVED, TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay to (the “Lender”), at the office of Wells
Fargo Bank, National Association (the “Administrative Agent”), as set forth in
that certain Amended and Restated Credit Agreement (as it may be amended,
modified, extended or restated from time to time, the “Credit Agreement”), dated
as of November 4, 2020 among the Borrower, the Lenders party thereto (including
the Lender) and Wells Fargo Bank, National Association, as Administrative Agent
(or at such other place or places as the holder of this Revolving Note may
designate), the principal sum of such Lender’s Revolving Commitment or, if less,
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to the Borrower, together with interest thereon at the rates per annum and on
the dates provided in the Credit Agreement.


This Note is one of the Revolving Notes referred to in the Credit Agreement and
evidences Revolving Loans made by the Lender thereunder. All capitalized terms
used in this Revolving Note and not otherwise defined shall have the meanings
provided in the Credit Agreement and the terms and conditions of the Credit
Agreement are expressly incorporated herein and made a part hereof.


The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loans evidenced by this Revolving Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loans upon the terms and conditions specified therein.
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorney fees.


The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Revolving Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under this Revolving
Note in respect of the Revolving Loans to be evidenced by this Revolving Note,
and each such recordation or endorsement shall be prima facie evidence of such
information, absent manifest error.


Except as permitted by Section 10.3(b) of the Credit Agreement, this Revolving
Note may not be assigned by the Lender to any other Person.


THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


[signature page follows]


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
as of the date first above written.


TRACTOR SUPPLY COMPANY, a Delaware corporation
By:
Name:
Title:


8



--------------------------------------------------------------------------------





Exhibit 2.1(g)(ii)
FORM OF TERM NOTE
,


FOR VALUE RECEIVED, TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay (the “Lender”), at the office of Wells Fargo
Bank, National Association (the “Administrative Agent”), as set forth in that
certain Amended and Restated Credit Agreement (as it may be amended, modified,
extended or restated from time to time, the “Credit Agreement”), dated as of
November 4, 2020 among the Borrower, the Lenders party thereto (including the
Lender) and Wells Fargo Bank, National Association, as Administrative Agent (or
at such other place or places as the holder of this Term Note may designate),
the principal sum of such Lender’s Term Loan Commitment or, if less, the
aggregate unpaid principal amount of all Term Loans made by the Lender to the
Borrower, together with interest thereon at the rates per annum and on the dates
provided in the Credit Agreement.


This Note is one of the Term Notes referred to in the Credit Agreement and
evidences Term Loans made by the Lender thereunder. All capitalized terms used
in this Term Note and not otherwise defined shall have the meanings provided in
the Credit Agreement and the terms and conditions of the Credit Agreement are
expressly incorporated herein and made a part hereof.


The Credit Agreement provides for the acceleration of the maturity of the Term
Loans evidenced by this Term Note upon the occurrence of certain events (and for
payment of collection costs in connection therewith) and for prepayments of Term
Loans upon the terms and conditions specified therein. In the event this Term
Note is not paid when due at any stated or accelerated maturity, the Borrower
agrees to pay, in addition to principal and interest, all costs of collection,
including reasonable attorney fees.


The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Term Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under this Term Note in
respect of the Term Loans to be evidenced by this Term Note, and each such
recordation or endorsement shall be prima facie evidence of such information,
absent manifest error.


Except as permitted by Section 10.3(b) of the Credit Agreement, this Term Note
may not be assigned by the Lender to any other Person.


THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.


[signature page follows]




9



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed as of
the date first above written.


TRACTOR SUPPLY COMPANY, a Delaware corporation
By:
Name:
Title:


10



--------------------------------------------------------------------------------





Exhibit 2.1(g)(iii)


FORM OF INCREMENTAL TERM NOTE


,


FOR VALUE RECEIVED, TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay (the “Lender”), at the office of Wells Fargo
Bank, National Association (the “Administrative Agent”), as set forth in that
certain Amended and Restated Credit Agreement (as it may be amended, modified,
extended or restated from time to time, the “Credit Agreement”), dated as of
November 4, 2020 among the Borrower, the Lenders party thereto (including the
Lender) and Wells Fargo Bank, National Association, as Administrative Agent (or
at such other place or places as the holder of this Incremental Term Note may
designate), the principal sum of such Lender’s Incremental Term Loan Commitment
or, if less, the aggregate unpaid principal amount of all Incremental Term Loans
made by the Lender to the Borrower, together with interest thereon at the rates
per annum and on the dates provided in the Credit Agreement.


This Note is one of the Incremental Term Notes referred to in the Credit
Agreement and evidences Incremental Term Loans made by the Lender thereunder.
All capitalized terms used in this Incremental Term Note and not otherwise
defined shall have the meanings provided in the Credit Agreement and the terms
and conditions of the Credit Agreement are expressly incorporated herein and
made a part hereof.


The Credit Agreement provides for the acceleration of the maturity of the
Incremental Term Loans evidenced by this Incremental Term Note upon the
occurrence of certain events (and for payment of collection costs in connection
therewith) and for prepayments of Incremental Term Loans upon the terms and
conditions specified therein. In the event this Incremental Term Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorney fees.


The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Incremental Term Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books; provided that the failure of the Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
to make a payment when due of any amount owing hereunder or under this
Incremental Term Note in respect of the Incremental Term Loans to be evidenced
by this Incremental Term Note, and each such recordation or endorsement shall be
prima facie evidence of such information, absent manifest error.


Except as permitted by Section 10.3(b) of the Credit Agreement, this Incremental
Term Note may not be assigned by the Lender to any other Person.


THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


[signature page follows]




11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Incremental Term Note to be
executed as of the date first above written.


TRACTOR SUPPLY COMPANY, a Delaware corporation
By:
Name:
Title:


12



--------------------------------------------------------------------------------





Exhibit 2.3(b)


FORM OF SWINGLINE LOAN REQUEST


TO: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent RE: Amended
and Restated Credit Agreement dated as of November 4, 2020
among Tractor Supply Company (the “Borrower”), the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”)


DATE: ,











1.This Swingline Loan Request is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings provided in the Credit Agreement.


2.Please be advised that the Borrower is requesting a Swingline Loan in the
amount of
$ to be funded on , 20 at the interest rate option set forth in paragraph 3
below.


3.The interest rate option applicable to the requested Swingline Loan shall be:


(a) the Adjusted Base Rate


(b) the 30-Day Interbank Offered Rate plus the Applicable Rate


4.Subsequent to the funding of the requested Swingline Loan, (a) the aggregate
amount of Revolving Obligations outstanding will be $ , which is less than or
equal to the Revolving Committed Amount and (b) the aggregate amount of
Swingline Loans outstanding will be
$ , which is less than or equal to the Swingline Sublimit.


5.The representations and warranties set forth in Article V of the Credit
Agreement (other than Sections 5.2 and 5.8 of the Credit Agreement) are, subject
to the limitations set forth in the Credit Agreement, true and correct in all
material respects at and as if made on the date of the requested Swingline Loan
except to the extent they expressly relate to an earlier date.


6.No Default or Event of Default exists or shall be continuing either prior to
or after giving effect to the Swingline Loans made pursuant to this Swingline
Loan Request.


[signature page follows]


13



--------------------------------------------------------------------------------







7.The Borrower has complied in all respects with Section 2.3 of the Credit
Agreement, in requesting the Swingline Loan referenced in this Swingline Loan
Request.




TRACTOR SUPPLY COMPANY,
a Delaware corporation


By:
Name:
Title:


14



--------------------------------------------------------------------------------



Exhibit 2.3(e)


FORM OF SWINGLINE NOTE


,




FOR VALUE RECEIVED, TRACTOR SUPPLY COMPANY, a Delaware corporation (the
“Borrower”), hereby promises to pay Wells Fargo Bank, National Association (the
“Swingline Lender”) and its registered assigns, at the office of Wells Fargo
Bank, National Association (the “Administrative Agent”) as set forth in that
certain Amended and Restated Credit Agreement dated as of November 4, 2020
between the Borrower, the Lenders party thereto (including the Swingline Lender)
and Wells Fargo Bank, National Association, as Administrative Agent (as modified
and supplemented and in effect from time to time, the “Credit Agreement”), the
principal amount of the Swingline Sublimit (or such lesser amount as shall equal
the aggregate unpaid principal amount of the Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement), in Dollars and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Swingline Loan, at such office, in like money and funds, for the
period commencing on the date of such Swingline Loan until such Swingline Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement.


This Note is the Swingline Note referred to in the Credit Agreement and
evidences the Swingline Loans made by the Swingline Lender thereunder. All
capitalized terms used in this Swingline Note and not otherwise defined shall
have the meanings provided in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.


The Credit Agreement provides for the acceleration of the maturity of the
Swingline Loans evidenced by this Swingline Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of such Swingline Loans upon the terms and conditions specified
therein. In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorney fees.


The date, amount, type and interest rate of the Swingline Loans made by the
Swingline Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books;
provided that the failure of the Swingline Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing hereunder or under this Swingline Note in
respect of the Swingline Loans to be evidenced by this Swingline Note, and each
such recordation or endorsement shall be conclusive and binding absent manifest
error.


This Swingline Note and the Swingline Loans evidenced hereby may be transferred
in whole or in part only as provided in Section 10.3(b) of the Credit Agreement
and by registration of such transfer on the Register maintained for such purpose
by or on behalf of the Borrower as provided in Section 10.3(c) of the Credit
Agreement.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


[signature page follows]
15



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be executed
as of the date first above written.


TRACTOR SUPPLY COMPANY,
a Delaware corporation


By:     
Name:
Title:


16



--------------------------------------------------------------------------------





Exhibit 3.2


FORM OF NOTICE OF EXTENSION/CONVERSION


TO: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent RE: Amended
and Restated Credit Agreement dated as of November 4, 2020
among Tractor Supply Company (the “Borrower”), the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”)


DATE: ,









1.This Notice of Extension/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings provided in the Credit Agreement.


2.Please be advised that the Borrower is requesting that a portion of the
current outstanding [Revolving Loans][Term Loan][Incremental Term Loans] in the
amount of $ currently accruing interest at be extended or converted as of at the
interest rate option set forth in paragraph 3 below.


3.The interest rate option applicable to the extension or conversion of all or
part of the existing Loans specified in paragraph 2 (as set forth above) shall
be:


(a) the Adjusted Base Rate


(b) the Adjusted Eurodollar Rate for an Interest Period of:


one month
two months
three months
six months


4.The representations and warranties set forth in Article V of the Credit
Agreement (other than Sections 5.2 and 5.8 of the Credit Agreement) are, subject
to the limitations set forth in the Credit Agreement, true and correct in all
material respects at and as if made on the date hereof except to the extent they
expressly relate to an earlier date.


5.No Default or Event of Default has occurred and is continuing or would be
caused by this Notice of Extension/Conversion.


[signature page follows]


17



--------------------------------------------------------------------------------





6.All conditions set forth in Section 3.2 for conversions or extensions have
been satisfied.


TRACTOR SUPPLY COMPANY, a Delaware corporation


By:
Name:
Title:


18



--------------------------------------------------------------------------------





Exhibit 3.3


FORM OF NOTICE OF PREPAYMENT


TO: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent RE: Amended
and Restated Credit Agreement dated as of November 4, 2020
among Tractor Supply Company (the “Borrower”), the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”)


DATE: ,









1.This irrevocable Notice of Prepayment is delivered pursuant to the terms of
the Credit Agreement. All capitalized terms used herein and not otherwise
defined shall have the meanings provided in the Credit Agreement.


2.The Borrower hereby provides notice to the Administrative Agent that it shall
prepay the following [Base Rate Loans][and/or][Eurodollar Loans][Loans bearing
interest at the 30 Day Interbank Offered Rate plus the Applicable Rate]: .
(Complete with an amount in accordance with Section 3.3 of the Credit
Agreement.)


3.The Loan(s) to be prepaid consist of: [check each applicable box]


☐ a Swingline Loan


☐ a Revolving Loan


☐ the Term Loan


☐ an Incremental Term Loan


4.The Borrower shall prepay the above-referenced Loans on the following Business
Day:
. (Complete with a date prior to but not later than (i) the same Business Day as
of the date of this Notice of Prepayment with respect to any Swingline Loan or
Base Rate Loan and (ii) 11:00
a.m. (Charlotte, NC time) on the same Business Day as the date of this Notice of
Prepayment with respect to any Eurodollar Loan.)


[signature page follows]


19



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.


TRACTOR SUPPLY COMPANY, a Delaware corporation
By:
Name:
Title:


20



--------------------------------------------------------------------------------



Exhibit 3.4


FORM OF INCREMENTAL TERM LOAN AGREEMENT


THIS INCREMENTAL TERM LOAN AGREEMENT dated as of , 20 (this
“Agreement”) is by and among each of the Persons identified as “Incremental Term
Loan Lenders” on the signature pages hereto (each, an “Incremental Term Loan
Lender”), Tractor Supply Company (the “Borrower”), and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of November 4, 2020 (as amended, modified, supplemented, increased or extended
from time to time, the “Credit Agreement”) among the Borrower, the Lenders and
the Administrative Agent, the Lenders have agreed to provide the Borrower with a
revolving credit and term loan facility;


WHEREAS, pursuant to Section 3.4(c) of the Credit Agreement, the Borrower has
requested that each Incremental Term Loan Lender provide a portion of the
Incremental Term Loan under the Credit Agreement; and


WHEREAS, each Incremental Term Loan Lender has agreed to provide a portion of
the Incremental Term Loan on the terms and conditions set forth herein and to
become an “Incremental Term Loan Lender” under the Credit Agreement in
connection therewith;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.Each Incremental Term Loan Lender severally agrees to make its portion of the
Incremental Term Loan in a single advance to the Borrower on the date hereof in
the amount of its respective Incremental Term Loan Commitment; provided that,
after giving effect to such advances, the sum of (a) the aggregate amount of all
increases in the Revolving Committed Amount pursuant to Section 3.4(c) of the
Credit Agreement plus (b) the aggregate original principal amount of all
Incremental Term Loans made pursuant to Section 2.1(c) of the Credit Agreement
shall not exceed $500,000,000. The Incremental Term Loan Commitment and
Applicable Percentage for each of the Incremental Term Loan Lenders shall be as
set forth on Schedule 2.1 attached hereto. The existing Schedule 2.1 to the
Credit Agreement shall be deemed to be amended to include the information set
forth on Schedule 2.1 attached hereto.


2.The Applicable Rate with respect to the Incremental Term Loan shall be (a) [
%], with respect to Eurodollar Loans, and (b) [ %], with respect to Base Rate
Loans.


3.The Maturity Date for such Incremental Term Loan shall be [ ].2


4.Each Incremental Term Loan Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to
21



--------------------------------------------------------------------------------



consummate the transactions contemplated hereby and to become an Incremental
Term Loan Lender under the Credit Agreement, (ii) it meets all requirements of
an Eligible Assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) from and after
the date hereof, it shall be bound by the provisions of the Credit Agreement as
a Lender thereunder and shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Incremental Term Loan Lender, and (v) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.


5.Each of the Administrative Agent and the Borrower agrees that, as of the date
hereof, each Incremental Term Loan Lender shall (a) be a party to the Credit
Agreement and the other Credit Documents, (b) be a “Lender” for all purposes of
the Credit Agreement and the other Credit Documents and (c) have the rights and
obligations of a Lender under the Credit Agreement and the other Credit
Documents.


6.The address of each Incremental Term Loan Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Incremental Term Loan Lender to the Administrative Agent.


7.This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by facsimile or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.


8.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


22



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


INCREMENTAL TERM
LOAN LENDERS: [INSERT INCREMENTAL TERM LOAN LENDERS]


By:
Name:
Title:




BORROWER: TRACTOR SUPPLY COMPANY,
a Delaware corporation


By:
Name:
Title:








Accepted and Agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:
Name:
Title:


23



--------------------------------------------------------------------------------





Exhibit 6.1(c)


FORM OF OFFICER’S COMPLIANCE CERTIFICATE


TO: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


RE: Amended and Restated Credit Agreement dated as of November 4, 2020 among
Tractor Supply Company (the “Borrower”), the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”; all capitalized terms used herein and not otherwise defined shall
have the meanings provided in the Credit Agreement)


DATE : ,






Pursuant to the terms of the Credit Agreement, I, , [Chief Financial Officer] of
Tractor Supply Company (the “Borrower”), hereby certify on behalf of the
Borrower that the statements below are accurate and complete in all respects:


(a)No Default or Event of Default exists under the Credit Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken with respect thereto.


(b)The [quarterly/annual] financial statements for the fiscal [quarter/year]
ended
which accompany this certificate fairly present in all material respects the
financial condition of the Consolidated Parties as of such date and have been
prepared in accordance with GAAP.


(c)Attached hereto as Schedule 1 are calculations (calculated as of the date of
the financial statements referred to in paragraph (b) above) demonstrating
compliance by the Consolidated Parties with the financial covenants contained in
Section 6.11 of the Credit Agreement.




TRACTOR SUPPLY COMPANY, a Delaware
corporation


By:
Name:
Title:


24



--------------------------------------------------------------------------------





SCHEDULE 1
TO OFFICER’S CERTIFICATE




25



--------------------------------------------------------------------------------







Exhibit 10.3


FORM OF ASSIGNMENT AND ACCEPTANCE


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Swingline Loans included
in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.Assignor:


2.Assignee: [and is an
Affiliate/Approved Fund of [identify Lender]]


3.Borrower: Tractor Supply Company


4.Administrative Agent: Wells Fargo Bank, National Association


5.Credit Agreement: The Amended and Restated Credit Agreement, dated as of
November 4,
2020 among Tractor Supply Company, the Lenders party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent


6.Assigned Interest:


26



--------------------------------------------------------------------------------











Facility Assigned


Aggregate Amount of Commitment/Loans for all Lenders


Amount of Commitment/Loans Assigned


Percentage Assigned of Commitment/Loans






$ $ %




[7. Trade Date: ] Effective Date: , 20


27



--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:
[NAME OF ASSIGNOR]


By:
Name:
Title:


ASSIGNEE:
[NAME OF ASSIGNEE]


By:
Name:
Title:




Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent


By: Name:
Title:


Consented to (as applicable):


TRACTOR SUPPLY COMPANY


By: Name:
Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Issuing Lender and Swingline Lender


By: Name:
Title:


28



--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS


1.Representations and Warranties.


1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and
(iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.


1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.3(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
10.3(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the
29



--------------------------------------------------------------------------------



time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and


Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
30

